      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 1 of 61 PageID 1220

                                                         CONFIDENTIAL
2014 Year-End   for PITTMAN, ANN
Evaluated by:




                   PITTMAN, ANN                                                                              2014 Year-End
                   SR DIRECTOR PRODUCT MANAGEMENT                                Organization: JJVC Product Management (JAMES
                                                                                                             CONROY (369941))
                   Manager: JAMES CONROY (369941)                                                      Location: US076 Centurion
                   Evaluated by: MICHAEL ALLEVA (186684)                                                Jan 1, 2014 - Dec 31, 2014
                                                                         ------
Performance Summary
 Manager Overall Evaluation
   Rating:                           Exceeds I Fully Meets
   Comment:                          Ann is one of my key directors and i depend on her results and leadership. thanks for all
                                     your efforts in 2014!

 Employee Overall Evaluation
   Comment:

 Feedback

 Results {the 'What")
   Goal:
   Deliver New Product launches on schedule:



   Key Milestones and Actions:
   a. Rejuv Q3/Q4 launches
   b. Deliver Spark B Q4 Russia/UK
   c. Lucy PQ Q4 in preparation for 2015 launch
   d. Fill the Card Q2 launch
   e. Monte' Q4 launch
   f. New add for mid-year: Triton Sphere
   g. New add for mid-year: Triton Astig

    Category:                        Status:   Completed             Due Date:    Dec 31, 2014      Completion Date:
    Leadership: Lead (inactive),
    Leadership: Deliver (inactive)




   Goal:
   Deliver packaging to support New Products and GPT (Global Platform Team) initiatives.

   Key Milestones and Actions:
   a. Implement the new Define packaging. Q2
   b. Implement new Spark B packaging to include 5 pack Ox. Q3
   c. Enable the conversion of Mojito 30 packs to Mojito 90 packs for 2015 launch.




                                                                                                           DEF000077
         Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 2 of 61 PageID 1221
                                                        CONFIDENTIAL
2014 Year-End     for PITTMAN, ANN
Evaluated by:




    d. New add for mid-year· Implement new packaging for AV2 Define, TBD.
    e. New add for mid-year· Create an SME for the realization of new packaging within FOO.

    Category:                        Status:   Completed               Due Date:   Dec 31, 2014   Completion Date:
    Leadership: Deliver (inactive)




    Goal:
    Develop the supply plan to support the acceleration of Seno C sphere - 01.

    Key Milestones and Actions:
    a. identify what capacity is available to support Seno C sphere.
    b. create scenarios to enable a "limited" launch in 2015
    c. report to GMB by 01 proposal and impacts

    Category:                        Status:   Completed               Due Date:   Mar 31, 2014   Completion Date:
    Leadership: Shape (inactive)




    Goal:
    Ensure robust strategic capital plan to enable the 2014 VC Strat Plan.

    Key Milestones and Actions:
    a. Collaborate to develop a 3 year capacity plan that delivers the VC Boot Camp demand by 02
    b. Support the development of an ACAR if required. 02/3
    c. New for mid-year· Improve the SBC process.

    Category:                        Status:   Completed               Due Date:   Sep 30, 2014   Completion Date:
    Leadership: Connect
    (inactive)




    Goal:
    Implement End of Life (EOL) process and integrate into GPTs.

    Key Milestones and Actions:
    a.   Identify brands as candidates for EOL. July (time with 2015 BP)
    b.   Standardize process of integration of brands at EOL into GBM and GPT strategies. 02
    c.   Progress to streamlined product portfolio. 04
    d.   Build playbook to align entire organization to EOL process. 04

    Category:                        Status:   In Progress             Due Date:   Jul 31, 2014   Completion Date:
    Leadership: Deliver (inactive)




2

                                                                                                        DEF000078
        Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 3 of 61 PageID 1222
                                                         CONFIDENTIAL
2014 Year-End     for PITTMAN, ANN
Evaluated by:




      Goal:
      Support/Lead projects as identified.

      Key Milestones and Actions:
      a. Transfer OFA to Ireland to enable Sourcing gains ($1.SMM/year), Q2/3
      b. Qualify new Quad designs to improve hydration capability, Q4
      c. Implement the new Oasys hyperopes process to improve acuity, Q2/3

      Category:                       Status:   Completed           Due Date:    Oct 31, 2014      Completion Date:
      Leadership: Live Our Credo
      (inactive), Leadership:
      Deliver (inactive)




              Section Summary

    Manager Evaluation                                             Employee Evaluation
    Rating:               Exceeds
    A good year for Ann. She delivered solid results for our       4 new product launched in 1 year (Rejuv/Spark B launched
    business, as one of our highest priorities was launching new   early, FTC, Monte' on schedule). All NP initiatives in GNPP on
    products.                                                      schedule. Enabled Mojito 90 pack launch in US 5 months
                                                                   early (+$2MM incremental gain in 2014), significantly
                                                                   improved the Scenario Planning process, drove alignment to
                                                                   rationalize Adv Plus WW, Advance US, AAFA WW, Acuvuei in
                                                                   2015. Created "Fleet Simplification" scenario and aligned
                                                                   MAKE/Planning which created incremental Moist production
                                                                   over 2 yrs 60MM, reduced downtime by 14 mos, cost
                                                                   avoidance $3MM. See details above for all projects/status.

                                                                   Led and successfully implemented the new PE Operating
                                                                   model, collaborating with R&D/HR/MAKE Engr/QA ..
                                                                    Collaborated with key Business Partners to deliver
                                                                   the Demand & Supply Bootcamps, ACAR improvement
                                                                   projects. My team led and implemented key MAKE initiatives
                                                                   (OFA to Ire $1.SMM savings, new Quads, Oasys hyperopes
                                                                   new process.

                                                                   See above goals for more specifics.

    Leadership (the "How")
      Goal:
      Connect with our Customers

      Key Milestones and Actions:
      a. Represent FOO on the "Customer Care" cross-functional team.


3

                                                                                                         DEF000079
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 4 of 61 PageID 1223
                                                        CONFIDENTIAL
2014 Year-End   for PITTMAN, ANN
Evaluated by:




    b. Interact with our customer directly.
    c. Ensure my team completes face to face customer interactions.

    Category:                       Status:   Completed            Due Date:     Dec 31, 2014   Completion Date:
    Leadership: Connect
    (inactive)




    Goal:
    Connect with R&D, FOO and QA to improve collaboration.

    Key Milestones and Actions:
    a. Work together to streamline the Design Controls(DC) process - eliminate redundancy and unnecessary steps (which will
    reduce compliance risks).
    b. Improve the efficiency of the DCMC.

    Category:                       Status:   Completed            Due Date:     Sep 30, 2014   Completion Date:
    Leadership: Connect
    (inactive)




    Goal:
    Lead the Horizontal Governance forum.

    Key Milestones and Actions:
    a. Ensure the right players are engaged in the right conversations to drive the SC.
    b. Host monthly meetings.
    c. Connect with MD&D regarding other Franchise activities.

    Category:                       Status:   In Progress          Due Date:     Dec 31, 2014   Completion Date:
    Leadership: Lead (inactive)




    Goal:
    New - Special Assignment (June 2014)
    Develop new Operating Model for Process Engineering that ensures a world class organization optimized to deliver a
    competitive advantage for JJVC (NP, LCM to EOL).

    Key Milestones and Actions:
    a. Define the operating model, Jun 2014
    b. Align the Stakeholders, Jun 2014
    c. Define the governance, Jul 2014
    d. Propose a structure, Jul 2014
    e. Align the team (Workshop II), Jul 2014
    f. Develop next steps for implementation, Jul/Aug 2014.



4

                                                                                                     DEF000080
         Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 5 of 61 PageID 1224
                                                           CONFIDENTIAL
2014 Year-End      for PITTMAN, ANN
Evaluated by:




       Category:                     Status:     Completed              Due Date:   Jun 30, 2014     Completion Date:
       Leadership: Shape (inactive),
       Leadership: Live Our Credo
       (inactive)




      Goal:
      Provide Supply Chain Leadership to assigned GPT (Beauty and Astigmatism)

      Key Milestones and Actions:
      a. Drive collaboration between R&D/FOD/GSM to deliver the 3-7 year strategy.
      b. Ensure the supply chain is represented and aligned to long term platform team strategies.
      c. Educate the Platform team leadership (R&D/GSM) regarding impacts of decisions to the SC.



       Category:                       Status:   In Progress            Due Date:   Dec 31, 2014     Completion Date:
       Leadership: Shape (inactive)




              Section Summary

    Manager Evaluation                                                 Employee Evaluation
    Rating:                Fully Meets
    Very good year Ann, good demonstrated leadership! However          Addition to Specific Actions captured above:
    our credo scores were down vs 2013, with talent development        -Led the team to design and successfully implement an
    being down 8 points. Ann will need to help lead a refocus on       improved PE Operating model. Demonstrated strong
    this in 2015, as she is an important leader in our organization.   collaboration with R&D/HR/QA/MAKE Engr.
                                                                       -Outstanding Credo Scores.
                                                                       -Ensured Pete had a seat on the Beauty Innovation team
                                                                       which provided great exposure to Regional Marketing, GSI
                                                                       and other GSM.
                                                                       -Created development opportunity for Pete Jurczynski and
                                                                       aligned GSM. 18-24 month rotation in Global Strategic
                                                                       Marketing.
                                                                       -Realigned LCM to ensure Platform support and provide Dave
                                                                       Ellison a new role in Packaging.Approved promotion and
                                                                       move of Jim Blackburn into Packaging SME role.
                                                                       -Provided development opportunity for K Lemeiux (build
                                                                       capacity planning tool for Optical Tooling).


Acknowledgement
Manager Acknowledgement                                                Employee Acknowledgement
    Status:                                                            Status:
    Comment:                                                           Comment:

5

                                                                                                          DEF000081
        Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 6 of 61 PageID 1225
                                             CONFIDENTIAL
2014 Year-End     for PITTMAN, ANN
Evaluated by:




    Entered by:    MICHAEL ALLEVA (186684)         Entered by:   ANN PITTMAN (7860)
    Date:          03/2/2015 5: 15 AM              Date:         04/8/2015 11 :27 PM




6
                                                                                       DEF000082
    Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 7 of 61 PageID 1226

 From:                   Grey, Martha [ETHUS]
 To:                     Montemurno, Scott [JJCUSJ
 Sent:                   10/20/2015 3:29:25 PM
 Subject:                FW: DC/VC 2014 Credo Analysis for Mark Benson (Sept 9, 2014)
 Attachments:            DC VC Credo 2014.pptx




Scott, as requested, here is info on 2014 Credo for DCNC ... the detailed info I provided to Mark.
Martha
                                                             _______________                         ,      ,



From: Grey, Martha [ITHUS]
Sent: Tuesday, September 09, 2014 3:37 PM
To: Benson, Mark [DC/VC]
Cc: Grey, Martha [ITHUS]
Subject: DC/VC 2014 Credo Analysis for Mark Benson (Sept 9, 2014)

Hi Mark,
Since getting access into the system today, I have been reviewing our DCNC results and prepared the attached for
you. At this point it is not for distribution, but I thought it would give the 2 of us a high level view of our results,
especially with your upcoming review of Credo at the JJSC level. (Sites will not have access to their data until next
week.)

Because of the various levels in our org (ie the Paul level, or the Ian level) and the hierarchy design of the credo, you
will see I had to grab various hierarchies to obtain the site data. These 10 slides give us a lot of info that is helpful to
see the various orgs and yr to yr trends. I have tried to make the slides self- explanatory in terms of the data, but if you
have any questions or comments, please let me know.

There is a huge amount of data in the reports, but thought this would give us a start in our analysis. If you have any
immediate requests for more detail, please let me know.

Martha



 Martha Grey
 HR Director, Supply Chain
 Diabetes Care/Vision Care
 MD&D Global Supply Chain
 Office: 505 768-5887
 Fax: 505 768-5874
 Email: mqrey2@its.jnj.com




                                                                                                 ~ allfA/R.,, Z,
                                                                                                 '

                                                                                                 5!
                                                                                                         DEPOSmON
                                                                                                           ~HIBIT _

                                                                                                 ~ {J,-j        1~R»

CONFIDENTIAL                                                                                                          DEF000768
       Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 8 of 61 PageID 1227




                                               A                                            B                 C               D                E            F                G                  H

                                                                                                                         Manufacturing        NPI                                         Plan Function
                                                                                                         LCM Contact      Engineering     Engineering    PMO(R.      Plan Diabetes Care   Vlsloncare (B,
       1                                                                               OCII.Elllottl   Lens fA Pittman) OCNC IK. Vlauel    tVincentl    Hawthorne)       ll. Galston)        Garrod)
     2                                                                         Count      622                 16              177              48           11                 26               8
      3     Mv Immediate suoervisor ls honest and oossesses lntearitv.                    80.2               100             90.4             95.8         100                8-4.6            87.5
            My Immediate supervisor gives me constructive feedback on how to
      4     imorove the aualltv of mv work.                                                77.8              100             83.6            89.6          90.9             84.6               87.5
            My lmm.ctlate supervisor 1ncourages an environment where Individual
      5     dltterences are valued.                                                        75.7              100             86.4            93.8          90.9             73.1               100
            My Immediate supervisor supports my efforts to balance work and
      6    loersonal time.                                                                 78.4             100              87.6            91.7          90.9             92.3               100
      7     My Immediate supervisor holds oeoole accountable.                              78.8             93.8             88.7            89.6          100              84.6               87.5
            Please rate your lmmKllate supervisor on giving you the Information
      8    lvou need to do a oood lob.                                                     76.5              100             85.3            85.4          90.9             76.9               75
            How would you rate the overall quality of work done In your work
      9    larouo?                                                                         88.9              100             93.2             100          81.8             96.2               100
            Management at my company would tum down busin•n or ether
      io    oooortunities If It meant comoromlsfna our Credo values.                       76.1             93.8             85.3            77.1          90.9             73.1               100
            Management at my company sets a good example or ethical buslneu
      11    behavior.                                                                      79.8             93.8              87             85.4          100              69.2               100
            Senior management at my company tlkH appropriate action upon
      12    unethical or Inappropriate behaviors and practices.                            79.9             93.8             85.1            79.2          100              91.3               75
      U     Unethical behavior Is not tolerated In mv deoartment.                           82              93.8             90.9            87.5          100              84.6               100
            Ethical expectations have bffn clearly communicated to me by my
      14    company.                                                                       85.5             93.8             94.9            89.6          100              84.6               100
            I reel I could report unethical business practices without fear of
      15    reorlsal.                                                                      74.4             93.8             84.7            77.1          100              84.6               100
            EmployMs are held accountable If they are caught violating our Credo
      is    values.                                                                        76.6              100             85.6            74.5          80               88.5               87.5

      17 People In my work area are protected from health and safetv hazards.              91.3              100             96.6            93.8          100              100                100
         In my company people are rewarded according to their job
      18 oerformance.                                                                      61.1             87.5             79.5            68.8          63.6             61.5               75
      19 I am alven a real o   rtunltv to tmerove mv skill• In mv comoanv.                 62.7             93.8             79.1            77.1          81.8             88.5               75
         How satisfied are you with your opportunity to get a better job In this
      20 comoanv?                                                                          57.8              75              67.2            62.5          54.5             53.8                75

      21 Tht procedures for conslder1na emolovees for lob ooenlnas are fair.               54.3             56.2              73             55.3          36.4             73.1                75
          How satisfied are you with the recognition you receive for doing a good
      22 lob?                                                                              62.9             93.8             77.3            81.2          81.8             73.1               87.5
          In my company sufficient erfort Is made to get the opinions and
      23 thlnklna of peoole who work here.                                                 73.3             87.5             81.9            68.8          81.8             84.6                75
          I have tht authority to make decisions that improve the quality or my
      24 work.                                                                              71              93.8             87.6            87.5          90.9             88.5                75
          How satisfied are you with your involvement In decisions that affect
      25 lvour work?                                                                       66.7             81.2             82.5            79.2          81.8             73.1               62.5
          In my company management accepts mistakes In the process or trying
      26 new thlnas.                                                                        70              93.8             80.1            77.1          63.6             69.2               100
      27 In mv eemeenv eeor It feel thev can trust one another.                            58.8             87.5             79.1            62.5          54.5             57.7               62.5
      28 I see ecooeration across different deeartments and functions.                     66.1             87.5             79.7            6-4.6         63.6             65.4               62.5
      29 I fetl my contributions are oart of somethlna araat at mv comcanv.                73.2             93.8             89.3            89.6          81.8             88.5                75
      30 I am oroud to work In mv comoanv.                                                 82.2             100              93.8            91.7          100              92.3               87.5
      31 I would recommend mv comoanv H a nreat Dlace to work.                              76              93.8             89.3            87.5          90.9             80.8                75
          lfl have my own way, I will be working for my company 12 months
      32 from now.                                                                         84.6             87.5             89.8            89.6          100              80.8                75




CONFIDENTIAL                                                                                                                                                                                               DEF000769
       Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 9 of 61 PageID 1228




                 I              J                K                 L             M
             noauct                                          Vl.),n,,vn•
            Management        Product                        IRELANO Mfg
           (Animas) Jeff    Management    VC JAX Mfg Plant    Facility {B
      1       Puham        lJlm Conrovl       IT Rvanl        O'Sullivan)   Weighted
      2         9                47             506              621        Aver1t11
      3        77.8             100             68.7             97.9           89.5

      4        55.6            85.1             85.4             97.9           86.8

      5        100             89.4             85.8             97.7           86.8

      6        77.8            93.6             88.7             97.7           88.6
      7        77.8            89.4              83              97.7           87.1

      8        55.6             83              84.2             98.6           86.2

      9        100             95.7             92.7             98.9           93.8

      10       88.9            87.2             80.7             96.6           84.7

      11       88.9            89.4             84.7             97.6           87.4

      12       87.5            78.7             79.2             96.3           85.4
      13       100             87.2             86.2             97.1           88.8

      14       100             95.7             91.3             98.6           92.2

      15       88.9            85.1             76.8              96            83.1

      16       88.9            78.7             79.2             97.1           84.5

      17       100             100              94.5             98.6           95.2

      18       55.6            76.6             68.2              91             74
      19       88.9            78.7             74.1             90.8           76.7

      20       77.8           78.7              63.3             88.7           69.9

      21        75            61.7              60.8             90.8           68.8

      22       66.7            74.5             71.3             92.1           76.1

      23       66.7            78.7             74.5             94.7            81

      24       88.9           91.5              78.3             94.8           82.7

      25       100             78.7             70.5             93.7           77.9

      26       44.4            83               70.9             92.7           78.4
      27       66.7           72.3              64.6             91.9           72.4
      28       66.7           78.7              69.2             93.6           76.6
      29       100            89.4               81              93.4           83.7
      30       100            93.6              92.1             96.5           90.7
      31       66.7           87.2              90.5             93.4           86.6

      32       77.8           97.9              91.3              96            90.4




CONFIDENTIAL                                                                           DEF000770
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 10 of 61 PageID 1229




                                              A                                        B     C      D      E        F      G       H
      33      I am Willlna to afve extra effort to helD mv ecmeanv meet Its aoals.    94    100    97.2   97.9    100     100    100
      34      Mv work elves me a feelina of oersonal accomolishmenl                  76.2   100    91.5   87.5    81.8    92.3    75
      35      Mv ob makes good use of mv skills and abilities.                       69.9   87.5   83.1   83.3    63.6    84.6   87.5
      36     I have clear aoals and oblectlvu.                                       82.3   100    85.9   89.6    90.9    88.5   62.5
      37     Mv comcanv Is committed to customer satisfaction.                       93.5   100    94.9   91.7    100     92.3   62.5
      38     Mv comoanv understands customer nttds.                                  93.1   87.5   94.4   81.2    72.7    88.5    75
             Baaed on what I see at work, our customers should fttl confident
      39     about the aualitv of our croducts and services.                         90.4   100    94.9   93.6    90.9    84.6   62.5
             I work with my customers to Improve the products and services I
      -40    deliver to them.                                                        76.9   100    88.5   90.7     80     92     85.7
             My company dHigns and produces products and services In a way that
      41     r11oects our natural r11ourc11 and the tnvlronmanl                      88.7   87.5   90.8   85.1    100      87    100
      42     My company brings Innovative n,w products to market.                    65.6    50    67.1   52.1    9.1      28    37.5
      43     Johnson & Johnson Is a comoanv that I admire and resoect.               88.1   100     96    91.7    100     92.3   87.5
             Johnson & Johnson delivers Innovative solutions that Improve
      44    l~ople's hHlth and well being.                                           93.2   93.8   97.2   91.7    100     100    100
      45     Johnson & Johnson usn Its lnnuence to better socletv.                   88.5   93.8    96    79.2    81.8     96    100
      46     Johnson & Johnson Is ooen and transoarent In the wav It ooerates.       82.3   87.5    87    70.8    81.8    88.5   62.5
             Managers In my company art willing to share all Important Information
      47     with their employees.                                                   67.7   93.8   83.6   66.7    81.8    73.1   62.5
             Management In my company encourages Innovation and the use of
      48     new Ideas.                                                              81.9   93.8   88.7   85.4    90.9    80.8   87.5
             Senior management gives employHs I clear picture of the direction In
      49     which mv comoanv Is hHdtd.                                              79.2   87.5   87.6   64.6    81.8    80.8    75
      50     I have confidence In the senior manaaement at mv comoanv.               78.9   81.2   88.1   72.9    72.7    69.2   62.5
             How satisfied are you with the Information you receive from
      51     manaaemtnt on what's aolna on In this comcanv?                          74.3   87.5   83.6   62.5    81.8    73.1   62.5

      52 I can aee a clear link between my work and my company's objectives.         83.7   100    92.1   95.8    100     84.6   75

      53 The comoanv Is maklna the chances necessarv to comoete effectivelv.         85.8   87.5   89.3   72.9    81.8    88     62.5
      54 My company adapts well to changes that affect how we operate.               84.5   87.5   89.3   77.1    54.5    76     62.5
         In my work group we eliminate practices that stand In the way of
      55 achltvlna ruults.                                                           82.3   81.2   76.8   80.9    81.8    80.8   87.5
         My company helps me In my erTorts to achieve good health and
      56 wellbefna                                                                   85.2   100    91.5   93.8    100     88.5   87.5
      57 I have received the tralnlna I nud to do a aualltv lob.                      87    93.8   89.3   89.6    100     92.3    75
      58 I have tht tools and resources to do mv ob wall.                            80.1   93.8   86.9   89.6    90.9    80.8    75
      59 Deadlines and timeframes are realistic In my area.                          85.3   87.5    72    83.3    90.9    65.4   62.5
         I feel that the diversity of employees' backgrounds and styles Is valued
      60 bv mv comoanv                                                               76.9   93.8   91.5   91.7    90.9    92.3   100
         My company provides support and resources for the implementation of
      61 new Ideas.                                                                  85.3   81.2   86.9   85.4    72.7    80.8   62.5

      62 I fitel encouraaed to come up with new and better ways of dolna thinas.     78.1   87.5   88.7   91.7    81.8    88.5   75
      63 Good Ideas ue adoottd here r1aardle11 of who suaaests them.                 76.8   81.2   83.5   77. 1   54.5    80.8   75
         People at my company art allowed the time It takes to develop new
      64 solutions.                                                                  73.2   81.2   72.7    75     72. 7   69.2   62.5
         In my company, we hold each other accountable for delivering on our
      65 commitments.                                                                82.1   93.8   87     87.5    54.5    84.6   62.5
         The work that is done In my company reflects a commitment to high
      66 aualitv work.                                                               89.7   93.8   93.2   89.6    90.9    80.8   62.5
         Members of my work group are accountable to one another for the
      67 Qualltv of their work.                                                      87.6   100     87    89.6    100     88.5   87.5
         EmployHs In my company are held accountable for meeting
      68 oerformance oblectives.                                                     87.6   87.5   90.8   85.4    81.8    84.6   62.5




CONFIDENTIAL                                                                                                                            DEF000771
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 11 of 61 PageID 1230




               I     J      K      L     M
      33   100     97.9   95.7    99    96.6
      34   100     89.4   87.4   96.3   87.2
      35   77.8    87.2   76.7   93.7   80.8
      38   100      83     85    96.6   87.9
      37   100     95.7   95.1   99.2   95.7
      38   100     74.5   93.7   99.4   94.3

      39   100     95.7   95.7   99.4   94.8

      40            87    71.8   93.5   83

      41    75     87.2   90.8   98.2   92.2
      42   11.1    40.4    78    97.7   76.2
      43   100     87.2   93.7   97.9   93.3

      44   88.9    91.5   94.9   98.9   95.7
      45   100     93.5   90.1   96.8   92.1
      46   88.9    74.5    83    96.6   86.8

      47   44.4    68.1   74.9   94.8   79.1

      48   55.6    87.2   81.6   97.1   87.2

      49   77.8    70.2   87.2   97.1   86.7
      50   68.7    72.3   84.4    96     85

      51   66.7    72.3   83.8   96.5   83.7

      52   100     91.5   90.7   98.1   91.1

      53   55.6    89.4   89.9   98.9   90.6
      54   33.3    80.9   84.4   98.7   88.3

      55   55.6    89.4   78.8   96.5   85.2

      56   100     93.6   90.1   95.8   90.8
      57   100     87.2   84.6   93.1   88.7
      58   77.8    85.1   84.6   91.9   85.7
      59   55.6    59.6   82.7   94.8   85.4

      60   88.9    82.6   87.1   96.1   87.3

      61   44.4    76.1   80.6   96.9   87.2

      62   66.7    89.1   78.4    96    85.1
      83   44.4    76.1   71.5   95.8   81.6

      64   22.2    51.1   72.2    95    78.7

      65   66.7    84.8   81.6   97.4   87

      66   88.9    93.5   92.5   98.9   93.3

      67   100     84.8   85.6   98.6   90.5

      68   66.7    89.1   84.9   98.1   90.1




CONFIDENTIAL                                                                         DEF000772
     Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 12 of 61 PageID 1231




                                            A                                              B                 C                   D                   E                   F                    G                    H
      69 In mv work arouo, we art committed to meeUna dtadllnes.                         90.5               100                95,5                97.9                100                 92.3                  100
      70 Goal settina/Performance olannina                                               98.6               100                92.1                97.6               90,9                 88,5                   75
      71 Mid-vear cerformance review                                                     9H                 93.8               88.7                95.2                 80                  88.5                  75
      72 SuccHalon/CarHr planning                                                        92.9               81.2               83.1                92.7               81.8                   84                   75
      73 YHr ... nd oerform ance review                                                  97.1               93.8               89.5                97.6                100                 92.3                 87.5
      74 Ytar•nd comoensatlon                                                            92.8               93.8               87.2                95.2                100                  88.5                87.5
      75 Informal performance & development conversations                                95.7               100                91.4                88.1               90.9                 92.3                  100
      76 The Ltaderahlo lmoeratives have been Introduced at my comoanv.                  76.6               93.3               84.6                83.3                100                   96                  100
      n  I can exolaln the mHnina of Heh of the LeadtrshlD lmoerattvu.                   62.8                80                 71                 70.8               90.9                   76                 87.5
      78 I am inspired and motivated bv th• LHdarshlo lmo.rativH.                         61                66.7               70.1                 66                63.6                  62.5                62.5
      79                                                        Group Aveniae            78.8               91.2               86.5                83.2               84.2                 82.3                 79.8
      80                                                                          I                 I
      81                                                  100th • 81st percentile
      82                                                   80th -61st percentile The lowest average scoring demographic subsets are grouped in the lowest 20% section and are indicated by the color red. The highesl
      83                                                   60th - 41 st oercenhle averace scorino deffVV'lraohic subsets are crouoed in the hiahut 20% cateaorv and are indicated with the color creen. Eacho
      84                                                   40th - 21st oercenUle Since the scores in the report are broken dawn into quintiles from lowest to highest. the subtle differences in response are magnified even
      85                                                    20th • , st percentile when the actual differences In scores may be very small.




CONFIDENTIAL                                                                                                                                                                                                                   DEF000773
     Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 13 of 61 PageID 1232




               I    J      K      L      M
      69    100    97.8   89.2     99   93.7
      70    100    84.2   88.6    100   93.1
      71   87.5    83.8   BH      100   89.6
      72   62.5    71.1   77.3   100    84.5
      73   100     89.5    86    100    92.7
      74   87.5    89.5   88.4   100    90.8
      75   100     94.6   90.9   100    93.3
      76   87.5     83    66.9   93.5   81.1
      77     75    57.4   54.8   91.1   70.9
      78   85.7    56.5   51.7   91.2    69
      79     79    83.2   81.9     96
      80
      81
      82
      83
      84
      85




CONFIDENTIAL                                                                        DEF000774
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 14 of 61 PageID 1233




                                                                             A                                                                    B                C                  D                 E
                                                                                                                                                                                                   vo •o~nvn•
                                                                                                                                                              Manufacturing                       IRELAND Mfg
                                                                                                                                                               Engineering     VC JAX Mfg Plant     Faclllty (B
      1                                                                                                                                      OC(I.Elllott)   OCNC (K. Vigue)       (T Ryan)        O'Sullivan)
     2                                                                                                                               Count      622                177                506              621
       3   Suoervlslon                                                                                                                          79.5              87.9               86.9              98.1
       4    My irrvnediate supervisor Is honest and possesses integrity.                                                                        80.2              90.4               88.7              97.9
       5    Mv immediate supervisor cives me constructive feedback on how lo improve the quality of my work.                                    77.8              83.6               85.4              97.9
       6   Mv lnvnediate supervisor encouraaes an environment where individual differences are valued.                                          75.7              86.4               85.8              97.7
       7   My immediate supervisor supports my efforts to balance work and personal lime.                                                       78.4              87.6               88.7              97.7
       8   My immediate supervisor holds people accountable.                                                                                    78.8              88.7                83               97.7
       9   Please rate vour invnediate supervisor on oivinc vou the information vou need to do a oood iob.                                      76.5              85.3               84.2              98.6
      10   How would you rate the overall qua lily of work done in vour wor1< arouo?                                                            88.9              93.2               92.7              98.9
      11   Cre-do ValUH                                                                                                                         80.7              88.8               84.1             97.2
      12   Manaoement at mv comoanv would turn down business or other ODDO( unities if it meant compromisino our Credo values.                  76.1              85.3               80.7              96.6
      13   Management at my company sets a oood example of ethical business behavior.                                                           79.8               87                84.7              97.6
      14   Senior manaoement at my cornoany takes appropriate action upon unethical or inappropriate behaviors and practices.                   79.9              85.1               79.2              96.3
      15   Unethical behavior is not tolerated in my departmenl.                                                                                 82               90.9               86.2              97.1
      16   Ethical exoeclation, have been clearlv convnunicated to me bv mv comoanv.                                                            85.5              94.9               91.3              98.6
      17   I feel I could report unethical business practices without fear of reprisal.                                                         74.4              84.7               76.8               96
      18   Emclcveee are held accountable if they are cauahl violatina our Credo values.                                                        76.6              85.6               79.2              97.1
      19   People In mv WOfk area are protected from health and safetv hazards.                                                                 91.3              96.6               94.5              98.6
      20   Talent Development                                                                                                                   59.8              75.3               67.5              90.7
      21   In mv company oeople are rewarded accordino to their iob performance.                                                                61.1              79.5               68.2               91
      22   I am oiven a real oooortun!tv to improve mv skills in mv comoanv.                                                                    62.7              79.1               74.1              90.8
      23   How sausned are you with your opportunltY to get a better iab In this comuany1                                                       57.8              67.2               63.3              88.7
      24   The procedures for considerino employees for job cpenlncs are fair.                                                                  54.3               73                60.8              90.8
      25   How satisned are vou with the recoanition You receive for doino a ~ iob?                                                             62.9              77.3               71.3              92.1
      26   Employee Involvement                                                                                                                 70.3               84                74.4              94.4
      27   In my company sufficient effort ls made to oet the apinions and thinking of people who work here.                                    73.3              81.9               74.5              94.7
      28   I have the authoritv to make decisions that improve the qualitv of my work.                                                           71               87.6               78.3              94.8
      29   How Hti,tied are you with vour involvement in decisions that affect vour work?                                                       86.7              82.5               70.5              93.7
      30   Collaboration                                                                                                                        64.9              79.6               68.3              92.7
      31   In mv company manaoerent acceots mistakes in the orocess of trvinn new thinos.                                                        70               80.1               70.9              92.7
      32   In mv companv peoDle feel thev can trust one another.                                                                                58.8              79.1               64.6              91.9
      33   I see cooperation across different departments and functions.                                                                        66.1              79.7               69.2              93.6
      34   Emolovee Enaaaement Outcome Index                                                                                                     82               91.9               90.1              95.7
      35   I feel mv contributions are oart of somelhlna areal at mv companv.                                                                   73.2              89.3                81               93.4
      36   I am proud to work in my company.                                                                                                    82.2              93.8               92.1              96.5
      37   I would recommend my comoanv as a areal place to work.                                                                                76               89.3               90.5              93.4
      38   If I have mv own wav, I will be workino for mv companv 12 months from now.                                                           84.6              89.8               91.3               96
      39   I am willing lo give extra etrort to help my company meet its goals.                                                                  94               97.2               95.7               99
      40   Job Satisfaction                                                                                                                     76.1              86.8                83               95.5
      41   Mv work aives me a feelina of oersonal accomolishment.                                                                               76.2              91.5               87.4              96.3
      42   My job makes good use of my skills and abilities.                                                                                    69.9              83.1               76.7              93.7
      43   I have clear coals and obieclives.                                                                                                   82.3              85.9                85               96.6
      44   Customer Allanment Outcome lnde-x                                                                                                    84.9              88.5               87.9              97.9
      45   My company is committed to customer satisfaction.                                                                                    93.5              94.9               95.1              99.2
      46   My company understands customer needs.                                                                                               93.1              94.4               93.7              99.4
      47   Based on what I see at work, our customers should feel confident about the uualitv of our products and servk:es.                     90.4              94.9               95.7              99.4
      48   I won. with mv customers to improve the products and services I deliver to them.                                                     76.9              88.5               71.8              93.5
      49   My company designs and produces products and services in a way that respects our natural resources and the environment.              88.7              90.8               90.8              98.2
      50   Mv companv brines Innovative new products to market.                                                                                 65.6              67.1                 78              97.7
      51   ReputaUon                                                                                                                             88               94.1               90.4              97.5
      52   Johnson & Johnson is a company that I admire and respect.                                                                            88.1                96               93.7              97.9
      53   Johnson & Johnson delivers Innovative solutions that imorove n,,,nn!e's health and well bel"na.                                      93.2              97.2               94.9              98.9




CONFIDENTIAL                                                                                                                                                                                                      DEF000775
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 15 of 61 PageID 1234




                                                                               A                                                                            B                  C               D       E
      54 Johnson & Johnson uses its inftuence to better society.                                                                                          88.5                96             90.1   96.8
       55                       r,
             Johnson & Johnson ooen and transoarent in the wav it ooerates.                                                                               82.3                87              83    96.6
       56    Strateav & Ltadershlo                                                                                                                        79.2               87.8            84.6   97.1
       57    Managers in my company are will!ng lo share all Important Information with their employees.                                                  67.7               83.6            74.9   94.8
       58    Manaoement In mv company encouraoes innovation and the use of new ideas.                                                                     81.9               88.7            81.6   97.1
       59    Senior manaaement oives emplovees a clear oicture of the direction in which mv companv is headed.                                            79.2               87.6            87.2   97.1
       60    I have confidence in the senior management at my company.                                                                                    76.9               88.1            84.4     96
       61    How satisfied are vou with the information vou receive from manacemenl on what's ooinc on in this comoanv?                                   74.3               83.6            83.8   96.5
       62    I can see a clear link between my work and mv companv's objectives.                                                                          83.7               92.1            90.7   98.1
       63   The company is maklng the changes necessary to compete effectivety.                                                                           85.8               89.3            89.9   98.9
       64    My company adapts well to chances that affect how we operate.                                                                                84.5               89.3            84.4   98.7
       65    Resources and Sunrv,,,t                                                                                                                       84                83.3            84.2   94.4
       66    In mv work croup we eliminate practices that stand in the wav of achievino results.                                                          82.3               76.8            78.8   96.5
       67    My company helps me in my efforts to achleve oood health and wellbelna                                                                       85.2               91.5            90.1   95.8
       68    I have received the trainina I need to do a ouahtv k>b.                                                                                       87                89.3            84.6   93.1
       69    t have the tools and resources to do my iob well.                                                                                            80.1               86.9            84.6   91.9
       70    Deadlines and timeframes are realistic in my area.                                                                                           85.3                72             82.7   94.8
       71    lncluslon Index                                                                                                                              70.2               63.4            75.9   94.8
       72   Mv Immediate supervisor encouraaes an environment where Individual differences are valued.                                                    75.7               86.4            85.8   97.7
       73   My immediate supervisor supports my efforts to balance work and persooal time.                                                                78.4               87.6            88.7   97.7
       74   The procedures for conslderina employees for tob openinas are fair.                                                                           54.3                73             60.8   90.8
       75   In mv comoanv suff1Cient effort is made to oet the oolnions and thinkino of oeople who work here.                                             73.3               81.9            74.5   94.7
       76   How saUsfied are you with your Involvement In decisions that affect your work?                                                                66.7               82.5            70.5   93.7
       77   In my company people feel they can trust one another.                                                                                         58.8               79.1            64.6   91.9
       76   I see cooperation across different departments and functions.                                                                                 66.1               79.7            69.2   93.6
       79   Management in my company encouraaes innovation and the use of new ideas.                                                                      81.9               88.7            81.6   97.1
       80   I feel that the diversity of employees' backgrounds and styles Is valued by my company                                                        76.9               91.5            87.1   96.1
       61   Innovation                                                                                                                                    78.4                83             75.7   95.9
       82   My company provides support and resources for the implementation of new ideas.                                                                85.3               86.9            80.6   96.9
       83   I feel encouraaed to come uo with new and better ways of dolna thinas.                                                                        78.1               88.7            78.4     96
       84   Good ideas are adopted here reaardless of who suaaests them.                                                                                  76.8               83.5            71.5   95.8
       85   People at mv companv are allo'Ned the time it takes to develoo new solutions.                                                                 73.2               72.7            72.2     95
       86   Execution                                                                                                                                     87.5               90.7            86.8   98.4
       87   In mv companv, we hold each olher accountable for deliverino on our commitments.                                                              82.1                87             81.6   97.4
       88   The work that is done in mv companv reflects a convnltmenl to hiah oualll work.                                                               89.7               93.2            92.5   98.9
       89   Members of my work group are accountable to one another for the quality of their work .                                                       87.6                87             85.6   98.6
       90   Emc1ovees in my company are held accountable for meetina per ormance obiectives.                                                              87.6               90.8            84.9   98.1
       91   In mv work croup, we are committed to meetina deadlines.                                                                                      90.5               95.5            89.2     99
       92   Professional Level and Hiaher                                                                                                                 95.2               88.7            85.4    100
       93   Goal settinc/Performance olannino                                                                                                             98.6               92.1            88.6    100
       94   Mid-vear oerformance review                                                                                                                   94.4               88.7            81.4    100
       95   Succession/Career planning                                                                                                                    92.9               83.1            77.3    100
       96   Year-end performance review                                                                                                                   97.1               89.5             86     100
       97   Year-end compensation                                                                                                                         92.8               87.2            88.4    100
      98    Informal performance & development conversations                                                                                              95.7               91.4            90.9    100
      99    LeadershiD Imperatives Awareness, Understandlna, Adcctlcn                                                                                     66.8               75.2            57.8   91.9
      100   The leadershiD lmoeratves have been introduced at mv companv.                                                                                 76.6               84.6            66.9   93.5
      101   I can explain the meanioo of each of the Leadership Imperatives.                                                                              62.8                71             54.8   91.1
      102   I am lnsoired and motivated by the Leadership Imperatives.                                                                                     61                70.1            51.7   91.2
      103                                                                                                                       Grouo Averaae             78.6               86.5            81.9     96
      104
      105                                                                                                                 100th - 81st percentile   The lowest average scoring
      106                                                                                                                  80th -61st percentile    demographic subsets are grouped in
      107                                                                                                                  60th - 41st percentile   the lowest 20% section and are
      108                                                                                                                  40th - 21st percentile   Since the scores in the report are
      109                                                                                                                   20th - 1st percentile   bfoken down Into aulntiles from lowest




CONFIDENTIAL                                                                                                                                                                                               DEF000776
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 16 of 61 PageID 1235




                  A                                     B
      1           ReoortN1me       Oeffll'V'lraoh1c Crosstab
      2          Reoort N-Slze     2,124
      3   Oemoaraphlc Breakout     Hierarchy level 5
      4          1v,... ot Score   E\laluatlon by% Favorable
      5            Color Code      relatiVe
      6                Date Run    09/09/2014 12:51:19 PM
      7                  Run B\I   DCNC SuoPtv Chain (M. Benson)




CONFIDENTIAL                                                                         DEF000777
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 17 of 61 PageID 1236




                                               A                                            B               C                  D             E              F                  G                 H

                                                                                                                       Manufacturing        NPI                                            Plan FuncUon
                                                                                                       LCM Contact      Engineering     Engineering     PMO(R.        Plan Diabetes Care   Vlsioncart (B.
     ,...!..                                                                        OCII.Ellloltl    Lens IA Plttmanl OCNC IK. Vlnuol    IV1ncentl     Hawthorne I        II. Galston\        Garrod}
        2                                                                   Count       622                 16               177             48            11                  26                 8
        3  Mv Immediate suoervlsor Is honest and DO SHHH lntearltv.                  80.2182.2)        100.0 (100.0)     90.4 (89.2)        95.8      100.0 (100.0)       84.6 (100.0)      87.5 (100.0)
           My Immediate supervisor gives me ecnstructtve feedback on how to
        4 Improve th• qualltv of mv wort.                                            77.8 (78.6)       100.0 (93.8)     83.6 (80.8)        89.6       90.9 1100.01        84.6195.8)        87.5 (85.7l
           My lmmtdlatt supervisor encourages an environment whut Individual
        5 differences ue valued,                                                     75.7 f76.71      100.0 1100.0)     86.4 (86.9)        93.8       90.9 (100.0)        73.1 (96.0)       100.0 (100.0)
           My lmmtdl1t1 supervisor supports my efforts to balance work and
        6 loeraonal time.                                                            78.4 (79.3)      100.0 (100.0)     87.6 (90.0)        91.7        90.9 (100.0)       92.3 (92.0)       100.0 (100.0)
        7 Mv Immediate suoervlaor holds eeeete accountablt.                          78.8179.61        93.8193.81       88.7 (89.9)        89.6       100.0 1100 0)       84.6 (96.0l        87.5 (100.0)
           PIHH rate your lmmtdlatt supervisor on giving you the Information
        e lvou natd to do a aood lob.                                                76.5ITT.0)       100.0 (100.0l     85.3 (80.0)        85.4       90.9 (100.0)       76.9 (100.0)        75.0 (71.4)
           How would you rate the overall quality of work done In your work
        9 1aroup?                                                                    88.9 (91.41      100.0 1100.0l     93.2 195.41         100       81.8 1100.01       96.2 1100.01       100.0 (100.0l
           Manag•m•nt at my company would tum down businHs or other
       10 oocortunltlH If It meant comoromlslna our Credo valUH,                     76.1 (80.51       93.8 f87.5l      85.3 f92.3l        77.1       90.9 (100.0l        73.1 f95.8l       100.0(71.4)
           Managem•nt at my company sets a good •x•mpl• of athlcal businH&
       11 behavior.                                                                  79.8 (84.4)       93.8 (93.8)      87.0 (91.5)        85.4       100.0 1100.0)      69.2 (100.0)       100.0 (71.4l
           Senior management at my com~ny takH appropriate action upon
       12 unethical or lnaocroorlate behaviors and oractlcH.                         79.9182.81        93.8 187.51      85.1 (87.6)        79.2       100.0 1100.0l      91.31100.0)         75.0 (50.0)
       13 Unethical behavior Is not tol.rated In my denartment.                      82.0 (B3.5l       93.8 (93.8)      90.9 89.2)         87.5       100.0 100.0)       84.6 (100.0)       100.0 (85.7l
           Ethical ex~tlltlona han been clearly ccmmunlceted to m• by my
       1-4 comoanv.                                                                 85.5188.41         93.8 1100.0l     94.9 (93.1)        89.6       100.0 1100.0)       84.6 (96.0)       100.0 (100.0)
           I fael I could report unethical business practice& without fear of
       15 reorlsal.                                                                  74.4 (74.2)       93.8 (93.8)      84.7 (86.2)        77.1       100.0 (100.0)       84.6 (96.0)       100.0 (85.7)
           Employees are held accountable If th•y are caught violating our Credo
       16 valUH.                                                                     76.6181.8)        100.0 193.8)     85.6 186.61        74.5       80.0 1100.0)        88.5 (95.2)       87.5 (100.0)

      17 Peoole In mv wort arH are orotect.ct rrom health and safetv hazards.       91.3 (94.2)       100.0 (100.0)     96.6 (98.5)        93.8       100.01100.0)       100.0 (100.0)      100.0 (100.0)
          In my company people are rewarded according to th•lr Job
      18 leertcrmance.                                                               61.1 (61.41       87.5 (93 8)      79 5 (72.9)        68.8       63.6177.8)          61.5175.0)        75.0 (71.41
      19 I am olven a real oooortunltv to lmorove mv skills In mv comoanv.           62.7 (67.1)       93.8 (93.8l      79.1 (85.4)        77.1       81.81100.0)         88.5196.0)        75.0 (100.0)
          How saUsfled are you with your opportunity to get• better job In this
      20 company?                                                                    57.8 (59.2)       75.0187.5)       67.2 (64.11        62.5        54.5188.9)         53.8 150.0)        75.0142.9)

      21       Th orocedurH for conalder1no emolovHa for lob oo.nlnos are fair.      54.3 160.4)       56.2187.5)       73.0 175.41        55.3        36.4 m.81          73.1 (64.0l        75.0 (42.9)
          How satlafltd are you with the recognition you rtctlvt for doing a good
      22 liob?                                                                       62.9 (66.4)       93.8 (87.5)      77.3 (76.2)        81.2       81.8 (100.0)        73.1 (80.0)       87.5 (100.0)
          In my company sufficient errort Is made to get the opinions and
      23 thinking or people who work here.                                           73.3 (73.7)       87.5193.8)       81.9 (85.41        68.8       81.8 1100.0)        84.6 (88.0)        75.0f71.4)
          I have tht authority to make decisions that Improve tht quality or my
      24 work.                                                                       71.0172.3)        93.8 193.81      87.6 188.4l        87.5       90.9 1100.0l        88.5 192.0)        75.0 (85.7)
          How satisfied ar• you with your lnvctvement In decisions that arfect
      25 lvour wort?                                                                 66.7 (69.3)       81.2 (93.8)      82.5177.7)         79.2       81.8 (100.0l        73. 1 195.8l       62.5 (57.1)
          In my company management accepts mistake& In the proc111 or bylng
      26 new thlnas.                                                                 70.0   (69.5)      93.8 (93.3)     80.1   (78.1)      77.1        63.6 (88.9)        69.2 (87.0)       100.0 (42.9)
      27 In my company DtOPlt tffl thtv can trust one another.                       58.8   (60.0l      87.5 (87.5)     79.1   (81.5l      62.5        54.5f77.8)         57.7 92.0)        62.5 (57.1)
      28 I see cooouatlon across dlrferent deoartments and functions.                66.1   (69.3)      87.5 (81.2)     79.7   (80.0l      64.6        63.6 166.7l        65.4 188.0)        62.5142.9)
      29 I fHI mv contributions are oart or aomtthlnn artat at mv comoanv.           73.2   (80.1)     93.8 (100.0)     89.3   190.0)      89.6        81.8 (100.0)       88.5 (92.0)        75.0 (85.7)
      30 I am oroud to wort In my comoanv.                                           82.2   (86.8)    100.0 (100.0)     93.8   (94.6)      91.7       100.0 (100.0)      92.3 (100.0)        87.5 (85.7)
      31 I would recommend mv comcanv as a areal c lace to work.                     76.0   f79.8l      93.8 (93.8l     89.3   (90.8)      87.5        90.9 1100.0l       80.8180.0)         75.0 (85.71
          Ir I have my own way, I will be working for my company 12 months
      32 from now.                                                                   84.6187.61        87.5 1100.0l     89.8 197.71        89.6       100.0 1100.0•       80.8 196.0)        75.0 (85.7l




CONFIDENTIAL                                                                                                                                                                                                DEF000778
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 18 of 61 PageID 1237




                 I                 J                 K                  L                  M
             rrDC1UC                                            v1.:,,,.,,....,,,..
            Management        Product                          IRELAND Mfg
           (Animas) Jett   Management       VC JAX Mfg Plant     Facility (B
      1       Perham       (Jim Conrov)         IT Rv1nl         O'Sullivan)          W1lghtld
      2          9               47                506              621               Averaoe
      3        n.8          100.0 (97.9)       88.7 (91.2)       97.9 (98.0)              89.5

      4        55.6         85.1 (85.1)        85.4189.6)       97.9 (97.8)               86.8

      5        100          89.4 191.5)        85.8 (89.0)      97.7 197.5)               86.8

      6        n.8          93.6 (97.9)        88.7 (90.2)      97.7 (97.1)               88.6
      7        77.8         89.4191.5)         83.0 (87.1)      97.7197.1)                87.1

      8        55.6         83.0 (87.2)        84.2 (86.3)      98.6 (97.3)               86.2

      9        100         95.71100.0l         92.7 195.9)      98.9 (98.7)               93.8

      10       88.9         87.2191.5)         80.7 (85.7)      96.6 196.7)               84.7

      11       88.9         89.4 (93.6)        84.7 (87.3)      97.6 (97.3)               87.4

      12       87.5         78.7 185.1)        79.2 (80.4)      96.3 l96.7)               85.4
      13       100          87.2 (93.6)        86.2 (90.9)      97.1 (97.8)               88.8

      14       100          95.7 195.7)        91.3 (95.5)      98.6198.5)                92.2

      15       88.9         85.1 (89.4)        76.6 (81.7)      96.0 (96.9)               83.1

      16       88.9         78.7185.1)         79.2 180.3)      97.1 (98.2)               84.5

      17       100         100.0 (95.7)        94.5 (98.4)      98.6 (99.1)              95.2

      18       55.6         76.6 (72.3)        66.2 (66.5)      91.0 (89.3)                74
      19       88.9         78.7 189.4)        74.1 (79.5)      90.8 (90.4)               76.7

      20       77.8         78.7 (72.3)        63.3 (64.8)      88.7 (88.7)              69.9

      21        75          61.7170.5)         60.6 (66.2)      90.8 (93.8)              68.8

      22       66.7         74.5 (80.9)        71.3 (74.7)      92.1 (92.2)              76.1

      23       66.7         78.7 189.4)        74.5 (80.4)      94.7 194.9)               81

      24       88.9         91.5 193.6)        78.3 (83.4)      94.8 193.8)              82.7

      25       100          78.7 (83.0)        70.5 (75.1)      93.7 (94.0)              77.9

      26       44.4         83.0   (60.0)     70.9   (78.3)     92.7    (93.3)           78.4
      27       66.7         72.3   (f8.7J     64.6   (67.7)     91.9    (91.8)           72.4
      28       66.7         78.7   (83.0)     69.2   (75.1)     93.6    (94.6)           76.6
      29       100          89.4   (91.5)     81.0   (85.5)     93.4    (95.1)           83.7
      30       100          93.6   (97.9)     92.1    95.1)     96.5    (97.1)           90.7
      31       66.7         87.2   (87.2)     90.5   (92.4)     93.4    (93.6)           86.6

      32      77.8          97.9193.6\        91.3 195.5\       96.0 195.6\              90.4




CONFIDENTIAL                                                                                     DEF000779
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 19 of 61 PageID 1238




                                                  A                                        B                C                D         E           F               G                 H
      33    I am Willlna to alv. extra effort to helo mv comoanv mttt its aoals.    94.0   (93.2)   100.0   (100.0)   97.2   (99.2)   97.9   100.0 (100.0)   100.0 (96.0)    100.0   (100.0)
      34   Mv work oives me a feelino of oersonal accomollshmenl                    76.2    80.5)   100.0   (100.0)   91.5   (93.8)   87.5    81.8 100.0      92.3 88.0)      75.0    71.4)
      35   Mv ob makes good use of my skills and abilities.                         69.9   (74.7)    87.5   (93.8)    83.1   (87.7)   83.3    63.6 (100.0)    84.6 (80.0)     87.5   (85.7)
      36   I have clear aoals and obltctfves.                                       82.3   (86.5)   100.0   (100.0)   85.9   (90.8)   89.6    90.9 (100.0)    88.5 (96.0)     62.5   (57.1)
      37   Mv comoanv Is committed to customer satisfaction.                        93.5   (95.5)   100.0   (100.0)   94.9    96.9)   91.7    100.0 88.9)    92.3 (100.0)     62.5   (57.1)
      38   Mv comoany understands customer needs.                                   93.1   (94.6)    87.5   (93.8)    94.4   (94.6)   81.2     72.7 (88.9)    88.5 (84.0)     75.0   (85.7)
           Based on what I see at work, our customers should fttl confident
      39   about the aualltv of our oroducts and services.                          90.4 (92.1)     100.0 (100.0)     94.9 (96.9)     93.6   90.9 (88.9)      84.6 (88.0)     62.5 (71.4)
           I work with my customers to Improve the products and services I
      40   deliver to them.                                                         76.9 (81.3)     100.0 (86.7)      88.5 (95.0)     90.7   80.0 (100.0)     92.0 (95.7)    85.7 (100.0)
           My company designs and produces products and services in a way that
      41   rasoects our natural resources and the tnvlronmenl                       88.7 (92.0)      87.5 (93.8)      90.8 (95.4)     85.1   100.0 (100.0)    87.0 (87.0)    100.0 (100.0)
      42   My company brings Innovative new products to marktl                      65.6 (70.5)      50.0 (62.5)      67.1 (73.6)     52.1     9.1 (77.8)     28.0 (29.2)     37.5 (85.7)
      43   Johnson & Johnson Is a comoanv that I admire and reseect,                88.1 (89.8)     100.0 (100.0)     96.0 (99.2)     91.7   100.0 (100.0)   92.3 (100.0)     87·.5 (85. 7)
           Johnson & Johnson delivers Innovative solutlons that Improve
      44      eople's hHlth and well belna.                                         93.2 (93.9)     93.8 (93.8)       97.2 (98.5)     91.7   100.0 (100.0)   100.0 (100.0)   100.0 (100.0)
      45   Johnson & Johnson uses Its lnnuence to better socletv.                   88.5 (90.3)     93.8 (87.5)       96.0 (97.7)     79.2    81.8 (100.0)    96.0 (95.8)     100.0 (57.1)
      •s   Johnson & Johnson Is ooan and transoar•nt In the wav It oMrates.         82.3 83.3)      87.5 87.5         87.0 (93.1)     70.8    81.8 (100.0)    88.5 (87.5)     62.5 (42.9)
           Managers In my company art willing to share all Important Information
      •r   with their tmDIOYeH.                                                     67.7 (66.5)      93.8 (93.8)      83.6 (82.3)     66.7   81.8 (100.0)     73.1 (79.2)     62.5 (42.9)
           Management In my company encourages Innovation and the use of
      •e   new Ideas.                                                               81.9 (85.4)      93.8 (93.8)      88.7 (89.2)     85.4   90.9 (100.0)     80.8 (96.0)     87.5 (71.4)
           Senior management gives employees a clear picture of the direction In
      •9   which mv comoanv Is hHded.                                               79.2 (81.9)      87.5 (93.8)      87.6 (85.4)     64.6    81.8 (88.9)     80.8 (87.5)     75.0 (42.9)
      50   I have conndence In the senior manaoement at my company.                 76.9 (77.8)      81.2 (93.8)      88.1 (86.2)     72.9    72.7 (88.9)     69.2 (70.8)     62.5 (42.9)
           How satisfied are you with the Information you receive from
      51   manaaement on what's aolna on In this comoanv?                           74.3 !77.2)      87.5 (93.8)      83.6 (65.4)     62.5   81.8 (100.0l     73.1 (79.2)     62.5 (42.9)

      52 I can see a clear link between my work and my company's oblectlves.        83.7 (89.0)     100.0 (100.0)     92.1 (93.1)     95.8   100.0 (100.0)   84.6 (100.0)     75.0 (71.4)

      53 The comoanv Is maklna the chanoes necessarv to comoete effectively.        85.8 (88.1)      87.5 (93.8)      89.3 (89.2)     72.9    81.8 (77.8)     88.0 (73.9)     62.5 (57.1)
      S. My company adapts well to changes that affect how we operate.              84.5 (83.8)      87.5 (81.2)      89.3 (90.0)     77.1    54.5 (66.7)     76.0 (75.0)     62.5 (57.1)
         In my work group we eliminate practices that stand In the way of
      55 achlevlno results.                                                         82.3 (82.6)      81.2 (87.5)      76.8 (86.2)     80.9   81.8 (100.0)     80.8 (92.0)     87.5 (71.4)
         My company helps me In my efforts to achieve good health and
      56 wellbefnci                                                                 85.2   (88.71   100.0   (100.0)   91.5 (95.4)     93.8   100.0 (100.0)   88.5 (100.0)    87.5 (100.0)
      57 I have received the tralnlna I need to do a cualltv lob.                   87.0   (85.5)    93.8   (93.8)    89.3 (83.8)     89.6   100.0 (100.0)   92.3 96.0        75.0 (57.1)
      58 I have th• tools and resources to do mv ob well.                           80.1   (79.8)    93.8   (93.8)    86.9 (84.6)     89.6    90.9 (100.0)   80.8 (92.0)      75.0 (57.1)
      59 Deadlines and timeframes are realistic In mv area.                         85.3   (85.3)    87.5   (87.5)    72.0(72.3)      83.3    90.9 (100.0)   65.4 (84.0)     62.5 (85.7)
         I feel that the diversity of employees' backgrounds and styles is valued
      60 by mv comoanv                                                              76.9 (77.5)      93.8 (93.8)      91.5 (93.8)     91.7   90.9 (100.0)    92.3 (100.0)    100.0 (85. 7)
         My company provldH support and resources for the Implementation of
      61 new Ideas.                                                                 85.3 (83.8)      81.2 f87.5)      86.9 (77.1)     85.4   72.7 (100.0)     80.8 (84.6)     62.5 (33.3)

      62 I feel encouraaed to come up with new and better ways of dolna thlnas.     78.1 (78.6)      87.5 (87.5)      88.7 (83.1)     91.7   81.8 (100.0)    88.5 (100.0)     75.0 (33.3)
      63 Good Ideas are adooted here reaardlHs of who suaauts them.                 76.8!77.2)       81.2 r75.0)      83.5 (80.3)     77.1   54.5 100.0)      80.8 f84.6l     75.0 (33.3)
          People at my company are allowed the time It takes to develop new
      s•  solutions.                                                                73.2 (73.5)      81.2 (87.5)      72.7 (62.9)     75      72.7 (66.7)     69.2 (69.2)     62.5 (66.7)
          In my company, we hold Hch other accountable for delivering on our
      65 commitments.                                                               82.1 (86.6)      93.8 (87.5)      87.0 (83.1)     87.5    54.5 (66.7)    84.6 (100.0)    62.5 (100.0)
          The work that Is done in my company reflects a commitment to high
      66 laualltv work.                                                             89.7 (92.7)     93.8 (100.0)      93.2 (94.4)     89.6   90.9 (100.0)    80.8 (100.0)     62.5 (66.7)
          Members of my work group are accountl:ble to one another for the
      67 IQUallty of their work.                                                    87.6 (87.5)     100.0 (87.5)      87.0 (90.1)     89.6   100.0 (100.0)   88.5 (100.0)     87.5 (66.7)
          EmployHs in my company are held accountable for meeting
      68 loerformance oblectives.                                                   87.6 f86.4l      87.5 f87.5l      90.8 f88.7l     85.4    81.8 (83.3)     84.6 f84.6)    62.5 f100.0)




CONFIDENTIAL                                                                                                                                                                                   DEF000780
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 20 of 61 PageID 1239




               I         J                K               L         M
      33    100     97.9 (97.9     95.7   (96.91   99.0   (98.7)   96.6
      3(    100     89.4 (97.91    87.4   (89.0)   96 3   (95.8)   87.2
      35   77.8     87.2 (91.5)    76.7   (81.6)   93.7   (95.8)   80.8
      36   100      83.0 (93.6)    85.0   (88.4)   96.6   (97.8)   87.9
      37   100     95.7 (100.0l    95.1    97.5)   99.2   (99.3)   95.7
      38   100      74.5 (80.91    93.7   (96.7)   99.4   (99.5)   94.3

      39   100     95.7 (97.9)     95.7 (98.0)     99.4 (99.5)     94.8

      40           87.0191.1)      71.8 (82.0l     93.5 (94.9)      83

      41    75     87.2 (95.7)     90.8 (96.5)     98.2 (99.1)     92.2
      42   11.1    40.4 (27.7)     78.0 (83.0)     97.7 (99.1)     76.2
      43   100     87.2 (95.7)     93.7 (95.7)     97.9 (98.4)     93.3

      44   88.9    91.5 (93.6)     94.9 (97.61     98.9 (98.7)     95.7
      45   100     93.5 (95.7)     90.1 91.2)      96.8 (98.6)     92.1
      46   88.9    74.5 (91.51     83.0 (82.51     96.6 (97.5)     86.8

      47   44.4    68.1 (72.3)     74.9 (76.7)     94.8 (94.9)     79.1

      48   55.6    87.2 (80.9)     81.6 (87.5)     97.1 (96.4)     87.2

      49   77..8   70.2 (70.2)     87.2 (89.2)     97.1 (98.0)     86.7
      50   86.7    72.3 (70.2)     84.4 (86.1)     96.0 (96.6)      85

      51   86.7    72.3 (74.5\     83.8 (85.71     96.5 (97.5)     83.7

      52   100     91.5 (97.9)     90.7 (92.4)     98.1 (97.8)     91.1

      53   55.6    89.4 (85.1)     89.9 (90.8)     98.9 (98.5)     90.6
      54   33.3    80.9 (76.6)     84.4 (84.51     98.7 (98.4)     86.3

      55   55.6    89.4 (85.1)     78.8 (81.5)     96.5 (96.6)     85.2

      56   100     93.6   (97.8)   90.1   (96.11   95.8   (96.2)   90.8
      57   100     87.2   (84.81   84.6   (85.9    93.1   (91.1)   88.7
      58   77.8    85.1   (89.4)   84.6   (87.3)   91.9   (91.7)   85.7
      59   55.6    59.6   (70.2)   82.7   (86.9)   94.8   (94.4)   85.4

      60   88.9    82.6 (89.4)     87.1 (86 9)     96.1 (96.9)     87.3

      61   44.4    76.1 (75.0\     80.6 (78.7)     96.9 (95.0)     87.2

      62   66.7    89.1 (91.7)     78.4 (77.6)     96.0 (90.0)     85.1
      63   44.4    76.1 (95.8)     71.5 76.0)      95.8 (93.3)     81.6

      64   22.2    51.1 (54.2)     72.2 (69.4)     95.0 (88.3)     78.7

      65   66.7    84.8 (100.0)    81.6(79.6)      97.4 (95.0)     87

      66   88.9    93.5 (100.0l    92.5 (98.0l     98.9 (99.2)     93.3

      67   100     84.8 (91.7)     85.6 (88.8)     98.6 (95.8)     90.5

      68   66.7    89.1 (95.8)     84.9 (80.2)     98.1 (95.8)     90.1




CONFIDENTIAL                                                                         DEF000781
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 21 of 61 PageID 1240




                                            A                                          B               C               D         E          F                G               H
      69 In mv work arouo, we ue committed to meetlna deadllnH.                 90.5   (91.8)    100.0 (87.5)   95.5   (95.8)   97.9   100.0 (100.0)   92.3 (100.0)   100.0 (100.0)
      70 Goal settina/Performance c lannlna                                     98.6   £93.2)   100.0 (100.0\   92.1   £94.51   97.6    90.91100.0)    88.51100.0)     75.0 (71.4)
      71 Mid-vear eertcrmance review                                            94.4   (81.9)    93.8 (100.0)   88.7   (87.9)   95.2    80.0 (100.0)    88.5 (95.8)     75.0 (85.7)
      72 Succession/Career plannlna                                             92.9   (78.9)    81.2 (100.0)   83.1   (73.11   92.7    81.8 (100.0)    84.0 (95.8'    75.0 (85.71
      73 YHr-end oerformance review                                             97.1   (91.31    93.8 £100.0)   89.5   (88.5)   97.6   100.0 (100.0)    92.3 (95.71    87.5 (85.7)
      74 Year-end comoensaUon                                                   92.8   (89.9)     93.8 (91.7)   87.2   (86.3)   95.2   100.0 (100.0)   88.51100.0)     87.5 (85.7)
      75 Informal performance & development conversations                       95.7   (87.5)   100.0 (100.0)   91.4   (87.3    88.1    90.91100.0)    92.3 (100.0)   100.0 (100.0)
      76 The Lt1der1hiD lmouatlves have been Introduced at mv comoanv.          76.6   £79.6)   93.3 £100.0)    84.6   (82.9)   83.3   100.0 (100.0)   96.0 (100.0)    100.0 (85.7)
      n  I can txolaln the mHnlna of Heh of the Leadushlo lmoeratives.          62.8   (65.1)     80.0 (93.8)   71.0   (72.9)   70.8    90.9 (100.0)    76.0 (75.0)    87.5 (57.1)
      78 I am Inspired and motivated by the Ltadershin Imperatives.             61.0   (66.6      66.7 75.0     70.1   (76.8     66      63.6188.91     62.5170.8'     62.5 (42.91
      79                                                        Grouo Averaae   78.8   (80.4)     91.2 (93.3)   88.5   (87.2)   83.2     84.2 (95.9)    82.3 (90.0)     79.8 (75.2)
      80
      81 significant increase
      62 non-sionificant increase
      83 non-sionificant decrease
      84 sl niflcant decrease




CONFIDENTIAL                                                                                                                                                                          DEF000782
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 22 of 61 PageID 1241




               I         J             K               L              M
      69    100    97.8 (100.0)   89.2 91.7)      99.0 (96.7)       93.7
      70   100      84.2 (97.1    88.6 94.3)    100.0 1100.0        93.1
      71   87.5     83.8 (87.9)   81.4 (90.0)   100.0 (100.0)       89.6
      72   62.5     71.1 (73.5)   77.3 90.4)     100.0 (97.4)       84.5
      73   100      89.5 (93.9)   86.0 96.1)    100.0 (100.0)       92.7
      74   87.5     89.5 (93.9)   88.4 96.1)    100.0 (100.0)       90.8
      75   100     94.6 (91.2)    90.9 96.2)     100.0 (97.4)       93.3
      76   87.5    83.0 (81.8)    66.9 82.3)     93.5 (97.8)        81.1
      77     75     57.4 (73.3)   54.6 (65.4)     91.1 (95.5)       70.9
      78   85.7    56.5 (68.2)    51.7 (64.6)    91.2 (94.6)         69
      79     79    83.2 (86.4)    81.9 (85.5)    96.0 !96.2)
      80                                                        I
      81
      82
      83
      84




CONFIDENTIAL                                                                         DEF000783
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 23 of 61 PageID 1242




                                                                                   A                                                                  B                C                  D                 E
                                                                                                                                                                                                       "" ,~nv~-
                                                                                                                                                                  Manufacturing                       IRELAND Mfg
                                                                                                                                                                   EnglnHrlng      VC JAX Mfg Plant     Facility (B
                                                                                                                                                 DC(I.Elllott)   DCNC (K. Vigue)       (T Ryan)         O'Sullivan)
     ...!...
        2                                                                                                                                Count        622               177               506               621
       3       Suoervlslon                                                                                                                       79.5 (80.7)        87.9 (87.5)       86.9 (89.9)       98.1 (97.6)
       4       Mv irrvnediate supervisor is honest and possesses inteoritv.                                                                       80.2 (82.2)       90.4 89.2)        88.7 91.2)        97.9 (98.0)
       5       My irrvnedlate supervisor gives me constructive feedback on how lo improve the Quality of my work.                                 77.8 (78.6)       83.6 (80.8)       85.4 189.6)       97.9 (97.8)
       6       Mv invnediate supervisor encouraoes an environment where Individual differences are valued.                                       75.7 (76.71        86.4 (86.9)       85.8 (89.0)       97.7 (97.5)
       7        Mv irrvnediate supervisor ,upporta mv efforts to balance WOfk and personal time.                                                  78.4 (79.3)       87.6 (90.0)       88.7 (90.2)       97.7 (97.1)
       8        My invnecllate supervisor holds people accountable.                                                                              78.8 (79.6)        88.7 (89.9)       83.0 (87.1)       97.7 (97.1)
       9        Please rate vour invned iate supervisor on aivino vou the information you need to do a aood lob.                                 76.5 (77.0)        85.3 (80.0)       84.2 (86.3)       98.6 (97.3)
      10       How would YOU rate the overall qualitv of work done In vour work aroup?                                                           88.9 91.4          93.2 95.4         92.7 (95.9        989 987)
      11       Credo Values                                                                                                                      80.7 (83.7)        88.8 (90.6)       84.1 (87.5)       97.2 97.7)
      12       Manaoement at mv comn.mv would turn down business or other Ol'VYV'lunlties if It meant comcromlsina our Credo values.              76.1 (80.5)       85.3 (92.3)       80.7 (85.7)       96.6 96.7)
      13       Manaoement at mv companv sets a oood example of ethical business behavior.                                                         79.8 84.4)        87.0 91.5)        84.7 (87.3)       97.6 97.3)
      H        Senior management at my cumuany takes appropriate action upon unethical or inappropriate behaviors and practices.                 79.9 (82.8)        85.1 (87.6)       79.2 (80.4)       96.3 96.7)
      15       Unethical behavior is not tolerated in my department.                                                                             82.0 (83.5)        90.9 (89.2)       86.2 (90.9)       97.1 (97.8)
      16       Ethical exoectalions have been clear1v corrmunicated to me bv mv comoanv.                                                         85.5 (88.4)        94.9 93.1)        91.3 (95.5)       98.6 98.5)
      17       I feel I could report unethical business practices without fear of reorisal.                                                      74.4 ({4.2)        84.7 86.2)        76.8 (81.7)       96.0 96.9)
      18       Employees are held accountable if they are caught violating our Credo values.                                                      76.6 (81.8)       85.6 86.6)        79.2 (80.3)       97.1 98.2)
      19       People In mv wonc area are protected from health and safetv hazards.                                                              91.3 (94.2         96.6 98.5)        94.5 (98.4)       98.6 99.1)
      20       Talent Dtvtlopment                                                                                                                 59.8 (62.9        75.3 74.8)        67.5 (70.7)       90.7 90.9)
      21       In my company people are rewarded according to their job performance.                                                             61.1(61.4          79.5 (72.9)       68.2 (68.5)       91.0 89.3)
      22       I am aiVen a real oooortunitv to imorove my skills In mv crvnnany.                                                                62.7 (67.1         79.1 (85.4)       74.1 (79.5)       90.8 90.4)
      23       How satisfied are vou w,th vour opoortunitv to oet a better iob in this co     ny?                                                57.8 59.2          67.2 64.1         63.3 (64.8)       88.7 88.7)
      24       The procedures for considering employees tor job openings are fair.                                                                54.3 (60.4)       73.0 (75.4)       60.8 (66.2)       90.8 93.8)
      25       How satisfied are you with the recoanltion you receive for dolno a aood iob?                                                       62.9 (66.4)       77.3 76.2)        71.3174.7)        92.1 (92.2)
      26       EmolovH Involvement                                                                                                                70.3 (71.8)       84.0 83.8         74.4 (79.6)       94.4 (94.3)
      27       In my company sufficient effort is made to oet the opinions and thinking or people who work here.                                  73.3 (73.7)       81.9 85.4)        74.5 (80.4)       94.7 (94.9)
      28       I have the authority to make decisions that lmcrove the euanv of mv work.                                                          71.0 (72.3)       87.6 88.4)        78.3 (83.4)       94.8 (93.8)
      29       How satisfied are vou with vour involvement in decisions that affect vour work?                                                    66.7 (69.3        82.5 7.7)         70.5 (75.1)       93.7194.0)
      30       Collaboration                                                                                                                      64.9 (66.2)       79.6 79.9)        68.3 (/3.7)       92.7 (93.2)
      31       In mv company manaoement accents mistakes In the precess of ,rvirvi new lhinos                                                     70.0 (69.5)       80.1 78.1)        70.9 (78.3)       92.7 (93.3)
      32       In mv company peoole feel they can trust one another.                                                                              58.8 (60.0)       79.1 (81.5)       64.6 (67.7)       91.9 (91.8)
      33       I see cocceraucn across different departments and functions.                                                                       66.1 (69.3)       79.7 (80.0)       69.2({5.1)        93.6 94.6)
      34       Emolovee Enaaaement Outcome Index                                                                                                  82.0 (85.5)       91.9 (94.5)       90.1 (93.1)       95.7 96.0)
      35       I feel mY contributions are oart of somethlno areal at mv company.                                                                73.2 (80.1)        89.3 (90.0l       81.0 (85.51       93.4 95.1)
      36       lam proud to work in my company.                                                                                                   82.2 (86.8)       93.8 (94.6)       92.1 (95.1)       96.5 97.1)
      37       I would recommend my company as a areal place to wont.                                                                             76.0 (79.8)       89.3 (90.8)       90.5 (92.4)       93.4 93.6)
      38       If I have mY own way, I will be workino for my company 12 months from now.                                                         84.6 (87.6)       89.8 (97.7)       91.3 (95.5)       96.0 (95.6)
      39       I am Willlno to oive extra eff'ort to help mv companv meet Its coals.                                                              94.0 93.2         97.2 99.2         95.7 (96.9)       99.0 98.7)
      40       Job Satisfaction                                                                                                                   76.1 (80.6)       86.8 (90.8)       83.0 (86.4)       95.5 96.5)
      41       Mv WOl'k elves me a feeUno of personal accomol!shment.                                                                             76.2 (80.51       91.5 (93.8)       87.4 (89.0)       96.3 (95.8)
      42       Mv iob makes oood use of mv skrlls and abillttes.                                                                                  69.9 114.7        83.1 87.7         76.7 (81.6)       93.7 95.8)
      43       I have clear ooals and Diectives.                                                                                                  82.3 (86.5)       85.9 (90.8)       85.0 (88.4)       96.6 (97.8)
      «        Customer Alianmtnt Outcome Index                                                                                                   84.9 (87.8)       88.5 (92.1)       87.9 (92.5)       97.9 (98.6)
      45       Mv companv rs committed to customer satisfacUon.                                                                                   93.5 95.5         94.9 96.9         95.1 (97.5)       99.2 99.3
      46       My company understands customer needs.                                                                                             93.1 (94.6)       94.4 (94.6)       93.7 (96.7)       99.4 (99.5)
      47       Based on what I see atwon:.       our customers should feel confident aboul the auality of our products and services.              90.4 (92.1)       94.9 /96.9)       95.7 (98.0)       99.4 (99.5)
      .(8      l work 'Nith mv customers to improve the nnYIUcts and services I deliver to them.                                                  76.9 (81.3)       88.5 (95.0l       71.8 (82.0)       93.5 /94.9)
      49       My company designs and produces products and services in a way that respects our natural resources and the environment.            88.7 (92.0)       90.8 (95.4)       90.8 (96.5)       98.2 (99.1)
      50       My company b<inos Jnnovatrve new products to market.                                                                               65.6 (70.5)       67.1 (73.6)       78.0 (83.0)       97.7 {99.1)
      51       ReoutaUon                                                                                                                          88.0 (89.3)       94.1 {97.11       90.4191.8)        97.5 (98.3)
      52       Johnson & Johnson is a company that I admire and respect.                                                                          88.1 (89.8)       96.0 (99.2)       93.7 (95.7)       97.9 (98.4)
      53       Johnson & Johnson delivers innovative solutions that improve a.!Onle's health and well beino.                                      93.2 (93.9)       97.2 (98.5)       94.9 {97.6)       98.9 (98.7)




CONFIDENTIAL                                                                                                                                                                                                          DEF000784
     Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 24 of 61 PageID 1243




                                                                                     A                                                               B             C            D               E
       54     Johnson & Johnson uses its influence to better soctetv.                                                                           88.5 (90.3)   96.0 (97.7)   90.1 (91.21    96,8 (98.6)
       55     Johnsoo & Johnson Is open and transparent in the wav it operates.                                                                 82.3 183.31   87.0193.11    83,0 182.5     96.6 (97.5
       56     Slrateav & LHdershlo                                                                                                              79.2 (81.5)   87.8 (87.6)   84.6 (86.61    97.1 (97.3)
       57     Managers In my company are willing to share all Important inbmatlon with their employees.                                         67,7 (68,5)   83.6 (82.3)   74.9 (76.7)    94.8 (94.9)
       58     Manaoement In my corrvi,my encouraoes Innovation and the use of new ideas.                                                        81.9 (85.4)   88.7189.2)    81.6187.51      97.1 (96.4
       59     Senior manaoemeol oives emo!ovees a clear oicture of lhe direction in which mv companv is headed.                                 79.2 (81.9)   87.6 (85.4)   87.2 (89.2)    97.1 (98.0)
       60     J have confidence in the senior manaaement at my company.                                                                         76.9 (77.8)   88.1 (86.2)   84.4 (86.1)    96.0 (96.6)
       61     How satisfied are YOU With the Information vou receive from manaaement on what's ooino on In this comcan vv                       74.3 (77.2)   83.6185.4)    83.8185.7)     96.5197.5)
       62     I can see a clear link between mv work and mv companv's obiectives.                                                               83.7 (89.0)   92.1 (93.1)   90.7 (92.4)    98.1 (97.8)
       63    The comoanv ls makfno the chances necessarv to compete effectively.                                                                85.8 (88.1)   89.3 (89.2)   89.9 (90.8)    98.9 (98.5)
       64     My company adapts well to chanoes that affect how we operate.                                                                     84.5 (83.8)   89.3 (90.0)   84.4 (84.5)    98.7 (98.4)
       65     Ruourcts and Suooort                                                                                                              84.0 (84.4    83.3 84.5)    84.2 (87.5)    94.4 (94.0)
       66     In mv work croup we eliminate practices that stand in the way of achieving results.                                               82.3 (82.6)   76.8 (86.2)   78.8 (81.5)    96.5 (96.6)
       67     My company helps me in my efforts to achieve good health and wellbeinc                                                            85.2 (88.7)   91.5 (95.4)   90.1 (96.1)    95.8 (96.2)
       68     I have received the tra1nino I need to do a aualitv iob.                                                                          87.0 (85.5    89.3 (83.8    84.6 (85.9)    93.1 (91.1)
       69     I have the lools and resources 10 do mv iob well.                                                                                 80.1 (79.8)   86.9 (84.6)   84.6 (87.3)    91.9 (91.7)
       70    Deadlines and timeframes are realistic in my area.                                                                                 85.3 (85.3)   72.0 (72.3)   82.7 (86.9)    94.8194.4)
       71    Inclusion lndex                                                                                                                    70.2 72.41    83.4 84,4)    75.9 79.8      94.8 (95.2)
       72    Mv invnedlate suoervisor encouraaes an environment where individual differences are valued.                                        75.7 (76.7)   86.4 (86.9)   85.8 (89.0)    97.7 (97.5)
       73    My invnediale supervisor suppons my efforts to balance work and personal time.                                                     78.4 (79.3)   87.6 (90.0)   88.7 (90.2)    97.7197.1)
       74   The procedures for considering employees for iob openinas are fair.                                                                 54.3 (60.4)   73.0175.4)    60.8166.2)      90,8 93.8)
       75    In mv companv sufficient effort is made lo net the ooinions and thinkina of oeople who work here.                                  73.3 (73.7)   81.9 (85.4)   74.5 (80.4)    94.7 (94.9)
       76    How satisfied are you w,th your ln\lON'ement In decisions that affect your work?                                                   66.7 (69.3)   82.5 (77.7)   70.5 (75.1)     93.7 (94.0)
       77    In my company nPOr e feel they can trust one another.                                                                              58.8 160.01   79.1181.51    64.6167.71      91.9 (91,8)
       78    I see cooperation across different departments and functions.                                                                      66.1 (69.3)   79.7 (80.0)   69.2 (75.1)    93.6 (94.6)
       79    Manaaement in mv              nv encouraoes innovation end the use of new ideas.                                                   81.9 (85.41   88.7 (89.2)   81.6 (87.5)    97.1 (96.41
       80    I feel that the diversity or emp!oyees' backgrounds and styles Is valued by my company                                             76,9 (17.51   91.5 (93,81   87.1 (86.9)    96.1 196.9)
       81    Innovation                                                                                                                         78.4 (78.3    83.0 (75.9    75.7 (75.4)    95.9 (91.7)
       82   My companv provides suooort and resources for the implementation of new Ideas.                                                      85.3 (83.8)   86.9 (77.1)   80.6 (78,7)     96.9 (95.0)
       83    I feel encouraged to come up with new and better ways of dolna thlnos.                                                             78.1 (78.6)   88.7 (83.1)   78.4 (77.6)     96.0190.0)
       84   Good ideas are adooted here reaardless of who suaoests them.                                                                        76.8 (77.2)   83.5 80.3)    71.5 (76.0)     95.8 (93.3)
       85   People at mv companY are allowed the time it takes to develoo new solutions.                                                        73.2 (73.5)   72.7 (62.9)   72.2 169.4)     95.0 (88.3)
       86    Execution                                                                                                                          87.5 (89.0)   90.7 (90.4)   86,8 (87.6)     98.4 (96.5)
       87   In mv company, we hold each other accountable for deliverino on our commitments.                                                    82.1 (86.6)   87.0 (83.1)   81.6 179.6)     97.4 (95.0)
       88   The work that Is done in mv company renects a convnltment to hi h aualilv wor'lc .                                                  89,7 (92.7)   93.2 (94.4)   92.5 (98.0)     98.9 (99.2)
       89   Members of my work croup ere accountable to one another for the quality of their work.                                              87.6 (87.5)   87.0190.1)    85.6 (88.8)     98.6 195.8)
       90   Employees in mv ccmoenv are held accountable for meetino oerlormance obiectives.                                                    87.6186.41    90.8188.7)    84.9180.21      98.1 (95.8)
       91   In my work croup, we are convnitted lo meetina deadlines.                                                                           90,5 (91.8)   95.5 (95.8)   89.2 (91.7)     99.0 (96.7)
       92   Professional Level and Higher                                                                                                       95.2 (87.1)   88.7 (86.2)   85.4 (93.9)    100.0 (99.1 l
       93   Goal seltinD/Performance P1annino                                                                                                   98.6193.21    92.1194.51    88.6 194.31   100.0 100.0
       94   Mid-vear oerformance review                                                                                                         94.4 (81.9)   88,7 (87.9)   81.4 (90.0)   100.0 (100.0)
       95   Succession/Career plannino                                                                                                          92.9 (78.9)   83.1 (73.1)   77.3 (90.41    100.0 (97.4)
       96   Year-end pertormance review                                                                                                         97.1 (91,3)   89,5 (88,5)   86,0 (96.11   100.0 (100.01
       97   Year-end comoensalion                                                                                                               92.8 (89.9)   87.2 (86.3)   88.4 (96.1)   100.0 (100.0)
      98    Informal performance & development conversations                                                                                    95.7 (87.5)   91.4 (87.3)   90.9 (96.2)    100.0 (97.4)
      99    Lead.r•hlD Imperatives Awar•ness, Und.rstandlna, Adoption                                                                           66,8 (70.4)   75.2 (77.51   57.8 (70.7)     91.9195.9)
      100   The Leadershlo 1~raliYes have been Introduced at mv company.                                                                        76.6 (79.6    84.6 82.9)    66.9 (82.3)     93.5 (97.8)
      101   I can explain the meanino of each of the Leadership Imperatives.                                                                    62.8 (65.1)   71.0 (72.9)   54.8 (65.4)     91.1195.5)
      102   I am inspired and motivated by the Leadership Imperatives.                                                                          61.0 (66.6)   70.1 (76.8)   51.7164.6)      91.2 194.61
      103                                                                                                                   Grouo Averaoe       78.6 (80.4)   86.5 (87.2)   81.9 85.5       96.0 (96.2)
      104                                                                                                                                   I
      105   significant Increase                                                                                                            I
      106   non-sianificant increase                                                                                                        I
      107   non-slanil'icant decrease                                                                                                       I
      108   significant decrease                                                                                                            I




CONFIDENTIAL                                                                                                                                                                                               DEF000785
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 25 of 61 PageID 1244




                  A                              8
      1           R t p o rt N 1 m e O er11UU raph 1c Crosstab
      2          Reoort N-Slze 2,124
      3   Oemoaraohle Breakout Hierarchv level 5
      4                  or Score Evaluation bv % Favorable
      5             Color Code trend
      6                 Date Run 09/09/2014 01 :22:04 PM
      7                    Run Bv DCNC Suoofv Chain M. Benson




CONFIDENTIAL                                                                         DEF000786
       Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 26 of 61 PageID 1245




                                                        CONFIDENTIAL
  5 Year-end   for PITTMAN, ANN
  formance
 sluated by:




                   PITIMAN, ANN                                                        2015 Year-end Performance
                  SR DIRECTOR PRODUCT MANAGEMENT                               Organization: JJVC Product Management (JAMES
                                                                                                           CONROY (369941 ))
                  Manager: JAMES CONROY (369941)                                                      Location: US076 Centurion
                  Evaluated by: MICHAEL ALLEVA (186684)                                                Jan 1, 2015- Dec 31, 2015


Performance Summary
Manager Overall Evaluation
  Rating:                           Exceeds/ Fully Meets
  Comment:                         I have included in a separate document some specific 360 feedback for Ann that reflects
                                   the good year she had. I encourage her to reflect on this, and build on it in 2016. She is
                                   very committed to the success of our franchise, and continues to add value accross
                                   multiple functional areas.

Employee Overall Evaluation
  Comment:
                                    --- --           ---------
Results (the '"(\'hat")
  Goal:
  Deliver 2015 new product launches:




  Key Milestones and Actions:
  1.   Beauty Launch in the West, Q2
  2.   Presbyopia, Q2
  3.   Oasys Extended Wear (OEW), June
  4.   Triton Sphere in US, Q4

  Category:                         Status:    Completed           Due Date:    Dec 31 , 2015      Completion Date:




  Goal:
  Deliver Portflio Optimization Initiatives.

  Key Milestones and Actions:
  1. Advance Plus, Dec
  2. AAFA, Dec
  3. Advance reduced SKU's, Dec
  4. Acuve, Dec
  5. Prep for OFP and Clear in 2016

  Category:                         Status:    In Progress         Due Date:    Dec 31 , 2015      Completion Date:



                                                                                                         DEF000087
         Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 27 of 61 PageID 1246
                                                         CONFIDENTIAL
2015 Year-end     for PITTMAN, ANN
Performance
Evaluated by:




    Goal:
    Develop and Execute SC Projects that support the overall business strategy.

    Key Milestones and Actions:
    1. Mojito 90 pack global rollout, 03
    2. Determine the feasibility of Mojito expanded SKU's.
    3. Evaluate the feasibility to deliver Beauty in the East in 10 packs.
    4. Assess feasibility/timing plus powers for US Beauty
    5. Collaborate with CLS to develop a short term strategy to support SKU proliferation ahead of capital acquisition.

    Category:                        Status:    In Progress        Due Date:    Dec 31, 2015      Completion Date:




    Goal:
    Lead a Cross-Functional Team to Establish the SKU/Complexity Strategy for the VC Portfolio that delivers the Strat Plan.
    (New Goal added March 2015).

    Key Milestones and Actions:
    1. Establish a cross-functional team including PM, MAKE, CLS, QA, GSM, Finance, Platform GSM, others TBD.
    2. Develop the hypothetical ask and cost to deliver.
    3. Develop options to minimize capital and enable the innovation pipeline.
    4. Align stakeholders to outcomes/recommendations (Aldo Denti, Mike Alleva, Fran Mirmina).
    5. Communicate to the broader Franchise, Supply Chain.
    6. New Milestone added May 2015 -Ann to take Lead to ensure CLS capital spend for pick facings approved.

    Category:                        Status:    Completed          Due Date:    Jul 31, 2015       Completion Date:




    Goal:
    Progress Priority Projects through GNPP Stagegates to meet outer year launches.

    Key Milestones and Actions:
    1.   Refine, mid 2016
    2.   Atlas Sphere, late 2016
    3.   Triton Astig, 2017
    4.   Solace, 2018
    5.   Triton Presby 2018
    6.   REMY 2018
    7.   ALS and X-Lens, TBD
    8.   Atlas A. new add for mid-year update


2

                                                                                                         DEF000088
        Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 28 of 61 PageID 1247
                                                             CONFIDENTIAL
2015 Year-end        for PITTMAN, ANN
Performance
Evaluated by:




      Category:                          Status:   In Progress          Due Date:    Dec 31, 2015      Completion Date:




              Section Summary

    Manager Evaluation                                                 Employee Evaluation
    Rating:                   Exceeds
    An delivered and exceeded on her NPJ portfolio this year. She All projects either ahead of schedule, on schedule, or
    organized good teams, project plans and launch dates were     complete.
    met or exceeded.

    Leadership (the "How")
      Goal:
      Collaborate with R&D, PMO, HR and PM to continue to improve the structure and optimize team dynamics for New Product
      launch projects.

      Key Milestones and Actions:
      1. Assess current structure and it's effectiveness.
      2. Develop recommendations for improvement.
      3. Enroll stakeholders (PShen, MBenson, MAlleva).
      4. Communicate adjustments as needed - Platform Teams, PMO, Project Teams.

      Category:                         Status:    Completed            Due Date:    Oct 31, 2015      Completion Date:




      Goal:
      Create and sustain a work environment that thrives on diverse perspectives, backgrounds and talent (e.g. attraction,
      development and retention of high potential employees) to generate innovative ideas or solutions, as measured by:
                                                       '

      Key Milestones and Actions:
          Diversity of Team
              • % increase in Inclusion Index
                    • % of entire team and % of differentiated diverse talent with development plans
                   • % of 5 conversations completed
                   • % increase in Engagement Score
                   • % of development moves made Cross Region, Cross Country, Cross Sector, and\or Cross Function

      Category:                         Status:    In Progress          Due Date:    Dec 31, 2015      Completion Date:




3

                                                                                                             DEF000089
        Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 29 of 61 PageID 1248
                                                           CONFIDENTIAL
2015 Year~nd       for PITTMAN, ANN
Performance
Evaluated by:




      Goal:
      Lead the SC portion of the GPT for Beauty

      Key Milestones and Actions:
      1. Shape and deliver SC strategies to support the GPT initiatives.
      2. Ensure NP progress to enable the GPT 7 year strategy.
      3. Ensure LCM projects that enable the short term strategies.
      4. Voice of the SC for 3rd paryt mfg strategy development.

      Category:                       Status:    In Progress          Due Date:     Dec 31, 2015      Completion Date:




      Goal:
      Provide the SC Leadership for the Astig GPT.

      Key Milestones and Actions:
      1. Develop and deliver strategies to fast track Triton A and Atlas A.
      2. Support rationalization of AAFA.
      3. Connect and Lead influential parties to create the Portfolio SKU proliferation strategies.
      4. Shape and deliver SC projects to enable the GPT 7 year strategy.

      Category:                       Status:   In Progress           Due Date:     Dec 31, 2015      Completion Date:




      Goal:
      Shape the next generation Supply Chain strategy in Vision Care through collaboration with AT Kearney, PM, CLS, GBM,
      etc. to design and implement short term activities that meet the customer needs.

      Key Milestones and Actions:
      1. Define the scope - solutions/ideas that can be implemented in the next 3 years
      2. Define current state (next 30 days)
      3. Brainstorm ideas (next 60 days)
      4. Proposed solutions (next 90 days)

      Category:                       Status:   Completed             Due Date:     Sep 30, 2015      Completion Date:




              Section Summary

    Manager Evaluation                                               Employee Evaluation
    Rating:                Fully Meets


4

                                                                                                           DEF000090
            Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 30 of 61 PageID 1249
                                                            CONFIDENTIAL
    2015 Year-end     for PITTMAN, ANN
\   Performance
    Evaluated by:




        Ann's experience in Vision Care is invaluable. Our 2015 BP      Strong people manager skills. Strong track record of
        was dependent on several new product launches which she         developing direct reports for next level and/or next
        played a crucial role. Her 360 feedback confirms she develops   assignment. Collaborating with R&D, GSM through the
        her people, and puts them in situations where they grow and     Platform teams (Beauty and Astig) as well as specific new
        contribute. Her credo scores also improved vs 2014. Very        product projects. Viewed as an expert in the Supply Chain,
        good focus on D&I where she continues to stand out.             team player, and team leader. Willingly share SC knowledge
                                                                        and business acumen. Currently mentoring Dave Ellison and
                                                                        Olga Kostrubsky.


        Acknowledgement
        Manager Acknowledgement                                         Employee Acknowledgement
                                                                                                                                     l
        Status:        Conversation Complete                            Status:         Conversation Complete
        Comment:                                                        Comment:
        Entered by:    MICHAEL ALLEVA (186684)                          Entered by:     ANN PITTMAN (7860)
        Date:           02/4/2016 6:46 AM                               Date:           02/4/2016 7:44 AM




    5

                                                                                                            DEF000091
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 31 of 61 PageID 1250

 From:                            Kuhlmann, Dana [JJCUSJ
 To:                              Benson, Mark [DCNC]; Gonzalez, Jose (CRDUS); Alleva, Mike [JJCUSJ; Baez, Eduardo [LFSUSJ;
                                  Lynch, John [VISUSJ
 CC:                              Grey, Martha [ETHUS]; Giuliani, Pierluca [MEDGBJ
 Sent:                            6/2/2015 4:20:59 PM
 Subject:                         DCVC SCLT Succession Planning
 Attachments:                     DCVC SCLT 2015 Succession Planning 5.28.15.ppt




DCVC SCLT-

Attached is the PowerPoint presentation with updated pipelines per our succession planning discussion last week. If
you have any questions please let me know.

Thank you,
Dana

Dtuui K11/1/mn1111
Director, Talent Jvlitnilg ..merit - MD&D Suppl\' Chain
Johnson & [ohnson
90/'\-5.J l--1553 (Offi.:v)
908-635-1525 (Mobile')
DKuhln1<m@its.jni.com




CONFIDENTIAL                                                                                                         DEF000124
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 32 of 61 PageID 1251




                                                             SUPPLY
                                                             CHAIN




                   DCVC SCLT 2015 SUCCESSION PLA NNING




                   May 28 th 2015




                The presenters can use the timetable below to plan the session by noting the expected start and end time of
                each section. It will help monitor the speed of the presentation and will help the presenter determine to speed
                up or slow down their pace.




                          Section and Objectives                    Time allotted            Start time            End time

                Introductions and Agenda overview                        3 min

                Making Talent a Strategic Priority                     7-10 min

                JJSC Competency Model                                  7-10 min

                Competency-Based Career
                                                                       7-10 min
                Development

                Tools and Resources                                   12-15 min

                What's Next?                                             2 min

                Poll Questions
                                                                       7-10 min
                (optional, if time permits or if needed)

                Q&A                                                     lOmin

                Total Presentation Time                                 60 min




                                                                                                                                      1


CONFIDENTIAL                                                                                                                      DEF000125
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 33 of 61 PageID 1252




                  Succession Planning Agenda

                   Topic                                                                          Time

                   Introduction-Mark/ Pierluca                                                    12:00-12:10

                   Meeting Kick-Off
                        Agenda Review and Ground Rules                                            12:10-12:40
                      • 2015 Talent Priorities Review and Discussion

                   Critical Position Succession Plan
                           Calibrate and align on pipeline candidates and readiness
                                                                                                  12:40-2:40
                         • Align on emerging leaders
                         • Evaluate diversity representation of pipeline
                   Summary and next steps
                         Review action items
                                                                                                  2:40-3:00
                         Determine talent focus areas for differentiated development discussion
                         during next talent talk




                                                                                                                    2


CONFIDENTIAL                                                                                                    DEF000126
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 34 of 61 PageID 1253




                         Ground Rules


                                 Be fully present and engaged
                             -    Challenge with positive intent
                             -    Ask questions

                         •       Be willing to take risks on people and push your colleagues to
                                 do the same

                         •       Take ownership for pipeline talent across MD

                         •       Maintain confidentiality-what is said in the room, stays in the
                                 room




               Challenge with positive intent - challenging with the intent to make something better
               not just to be difficult or play devil's advocate for the sake of playing devil's advocate




                                                                                                                3


CONFIDENTIAL                                                                                                DEF000127
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 35 of 61 PageID 1254




                         2015          Organizational Health - DC VC (Benson)
                        METRICS: Q1 2015YTD           n                                                               I   1Q YTD           •I           Outlook
                                                                                                                                                                  •
                                        Pipeline Health                                                   Diversity
                                        Pi~line BH1ch Str.:n1th lor MD Criliul Roles
                                        J,<O!I)
                                                                                          8               Repr.senl.1lKJ11 of Glo~I Fffl,.;ilt (~ll")
                                                                                                          & US POC (>2"') .;at Mh lt\'ds
                                                                                                                                                          ©©      POC

                                       ~ ire cross-s,ct.CN . 005,~-hr,cl:on.11,
                                       cross tClion. cross country to build
                                       a~bilitit'\ (~S" forv,,; 40'% + for Ml+)           @@·-
                                                                                                             Global Frmaw V~ ~,prn.ent.ttion
                                                                                                             126")                                           0
                                                                                                             Gk>bal ~mak Dir Rcprctcnlation
                                                                                                             In")                                            8
                                                                                          0 \ 1, /
                                       M 1. + Vo1C1r1Cle1o are flled wllh a bill.nee 04


                          •            lntemal \o'S. ext,rnar candld.;ates (tl0%}
                                                                                                I I   f      US AA Dir llepre$tntallon
                                                                                                             IHK)
                                                                                                                                                             0
                                                                                           0 .:;
                                       "of  c,it,al Roi" fillnJ wi lh inte,n~l.
                                       SU((fitlon plannd undld.im I~)
                          ~~   LtlT
                                                                                                          ReprKtnution offHll~f l~fflC (>31"}&
                                                                                                          POC (>30%) In Clt:lal Roles PlpdnM
                                                                                                                                                          ©@      POC
                                                                                                          US ~ltntion of r~/POC Ta~t at Ml•
                                                                                                          J(vieb(~UK)

                                                                                                          25" of oewlopment:ll Mol/6 for
                                                                                                                                                          ©@      POC



                                                                                                          Differentiate:d DNers.t 'ratenr
                                                                                                                                                             0
                               L Retention
                                                                                                                                                             e
                                                                                                          Credo


                         twi~          Rt tentlon


                                       IUS"~
                                                    of Ct llfcal   Roles lnn m bc nlj



                                      f Retention of t.lfent in C1 itiul Role, Pipe Ii~
                                                                                          8            Credo Survey fOC\JS Are~ d Talent
                                                                                              .... Oe...ek>pment {+UC. Improvement ov•r 2014
                                                                                               -;-;::- uore(!:74"1)

                                       1, ..,.~
                                                                                          e               O~ Surwy Foe.us Mu d Collabomlon
                                                                                                          (+1" lmprov. m•nt ow r 20 14,c o,e (l77%))
                                                                                                                                                             e

               No VP Roles filled




                                                                                                                                                                            4



CONFIDENTIAL                                                                                                                                                            DEF000128
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 36 of 61 PageID 1255




                Leveraging Talent Management to Become "The Best Supply Chain"
                                                                                                                 Collaborate
                                                                                 Integrate
                                                                                 Stage 3

                                                Anticipate




                          React                                                                                  Udiz.1 outside insights to driv•
                                                                                 Common 8C talent strategy
                                                                                                                 talent decisions
                                                                                 and vision
                                                                                                                 acrong IHder&hlp pip .. nea 10
                                                                                 'Suategle lnvHtm1nt In talent   enah'e business growth
                                                                                 aUgnitd with buslntu            Diverse to.ams. with
                                                                                 prioritie1
                                                                                                                 complementary Pih 1nd
                                            Centralization and s11ndardlzatlon   OutMd1~n Focus - proecW•        experiences
                                            cl talent processes                  ex.temal recrufting to buld     T8'ent da ta i.v1reg1d to drh,1
                                            Shining taltnl focus to build        capability                      •ctionablw insights
                                            upability                            Conscious talent tradtoff       Glob ail •nd to •M u.~nl mindset
                                            U.asures utlbished to increase       dec.isiona                      Landers provide ongoing eencld
                                            focus on organizational hNlth                                        fHdback to do\felopthoir peo~o
                                            andtA11n1                            Common Mchnotogy
                    aoctorlfunc:tion -                                           platform • Workday              Strong employH vakJ•
                    llmk1d talent sharing   Intimal focus                                                        Pf'Oposklon that ratlacts
                                                                                 Est:abbJM.d m.asurH in
                    D1~n1raNzed and                                                                              g9neration al, geogr,aphic and
                                                                                 place to drive improvod
                    Umited talant                                                                                lov•I specific needs
                                                                                 org1nhation1I haatlh
                    managem. nt                                                                                  Flni!JN. carHr pathing; focus on
                    proc•••••                                                    Focus on croa,
                                                                                 ••~ntlcrosa function
                                                                                                                 stretch aHignments for Mgh
                    Reactive Ullent                                                                              pot•nlinl•
                                                                                 talent mov1m.nt
                    a.cqulsklon effom                                                                            Chango ludor5hip l5 a eere
                                                                                                                 capability In- all lead.,s  Sowa : oam.




                                                                                                                                                               5


CONFIDENTIAL                                                                                                                                               DEF000129
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 37 of 61 PageID 1256




                  Pipeline Review


                  • When reviewing pipelines think about the following-
                   - Do I agree or disagree that the candidate should be in the pipeline or with
                     the readiness assessment?
                     Do I feel someone is missing from a pipeline?
                   - Do I know the talent listed within a pipeline?
                   - Is the role identified for the individual the right one for their development
                     and the business? Should we be placing more DCVC talent in cross-
                     segment pipelines?
                   - Are the individuals listed in these pipelines the highest potential talent in
                     DCVC?
                     Is the pipeline line diverse? If not, how we can we be more proactive in
                     building a diverse pipeline?




                                                                                                         6


CONFIDENTIAL                                                                                         DEF000130
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 38 of 61 PageID 1257




                       Critical Position Succession Review


                                                                                   VP M1nuf1aurlng,Globel                                                            VP Global Op,tratk,n1.,nttr1.unenc1
                                        VP M1ni.nctur1ng,G1~ IU"gery                                                                  VP   Manulactur1ng, ocvc
                                                                                        Orthop11dlc&                                                                      (Global Orthopatdb)




                       ~~;=             -------+--+--------+--+----------,f--if---------+-1

                                                                             Kteltz,An<hu                              M "'"ib:,Aruhu                            L4 ~lbffl.lll>tn, Bnln

                       RfMIOV L ... c   1-- - - - - - -1- -1- - - - - - - -1- -1- - - - - - - +-- 1-- - - - - - --+ -l
                        ,~yrt)


                                                                                                                                                                 M




                        -
                        .......
                       C,,,,,•I                                                                                              ~""·~-
                                                                                                                             N11pa, Chrtsdne

                                                                                                                             rtz.orry,ldi!WlllSS




                                                                                                                                  I
                        ,tt11f/1"6o n N tk: u~ tutttl,kd\llldual "'IIY ...., , tti, or,an! Utloll . HO TE :   l:»ntl'/ for
                        w.,c ~ X2Si!! erganlutton only.                                                                           I
                                                                                                                                                                            Private & Conftdentl.al




           High Risk: Known concerns are being addressed, but there are high expectations that
           the individual may leave the organization/position will become vacant within a known
           timeline
               Medium Risk: A retention/leadership transition plan is being updated to address
               current situation/need
               Low Risk: There is no evidence that retention/imminent vacancy is a concern




                                                                                                                                                                                                                7


CONFIDENTIAL                                                                                                                                                                                               DEF000131
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 39 of 61 PageID 1258




                       Critical Position Succession Review


                       Cfltlcal     VP Manut'lebJringJu1rttCampu1               VP Uanufactur1ngBWI, Corda,            VP M•nutacturtng, ETHlCON        VP, UanufaccurtngJolnc
                       ~              ,ndo Mechanic.al and Energy                  Mentor, GOC compte:w:lly                    Produet&                     ReeonstnJcdon




                       ~~:=         1--------+--+--------+--+----------<----<-------+--I

                                                                                                                                                   Krtb,Andl'e•
                                                                                                                                                                                        "
                       ~NdVLater,__                                -+--+--------+--+----------<-•cr-
                                                                                                   ·s..r
                                                                                                    _    ,,_
                                                                                                           ~_ll"'Y                                                                    ..._.
                                                                                                                                                                                         "
                        f..Jyr rJ


                                                                             ~hepherd,Paula




                       ~··
                        ,_,
                        """""

                                                                                                                       I
                        Rtltmk>n Ntll: Uk""'°9d ll'llt1tltlnchldullll R19'
                        ll.hnt~~-rpllluOen Of'lly.
                                                                             ttn,   tflt~lu_,. NOTE": tle lrll'/ for
                                                                                                                       I
                                                                                                                                                         Private   &   ConftdentLal




           High Risk: Known concerns are being addressed, but there are high expectations that
           the individual may leave the organization/position will become vacant within a known
           timeline
               Medium Risk: A retention/leadership transition plan is being updated to address
               current situation/need
               Low Risk: There is no evidence that retention/imminent vacancy is a concern




                                                                                                                                                                                                  8


CONFIDENTIAL                                                                                                                                                                                  DEF000132
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 40 of 61 PageID 1259




                 Critical Position Succession Review

                 ·-
                 o.non



                 Cfflal
                 PMllion
                                 VP PiaMlng, ~obal surgery    VP Planning. GIOb ll Orth0p 1t dlc1           c1rectorPl1nn1ng, ocvc       VP supp~CII.Nn, Bf0&1.rg1ry




                                                                                                    Pkunan, Ann                      L

                                                                                                    ~""Oo.Jol>n




                 ·- -
                                                                                                    ~otone y, OoM.I


                                                                                                    ;..111w. """                     L
                 /0-Tl-                                                                             poms, Chrl1ly                    L
                                                                                                    '140.tMoy, Chris

                                                                                                    ~MIier, Jane

                                                                                                     1.c PhH , GOfdon
                                --·-·------·-·---- >-- ---·------·------- - -·------- -- r--------·---·-- --
                                                                                                    Fuu k, Denise

                                                                                                    ~ui..,, ean                      L
                 ·-
                  f-J)UL,t,,
                        }
                                ~-
                                                                                                    ti/1ne>.nB01111'11k1mp.laUl'IM
                                                                                                                                                             ·- >--
                                                                              ----                                      ------                                       >--

                 ....,.,.,,,,
                  ,. ,,
                                                                                                     lat*e, Paul
                                                                                                    '1SOlogut>o v1, Marina
                                                                                                                                     L




                 ~~--
                 kS,,ri.•1
                                                             _..,,cl,Kltdt                          r-'l'ta,Klml
                                                                                                    ~ndet.,Jolu



                                                                                                                                            Private & Confidential
                                                                                                                                                                           •




                                                                                                                                                                                   9


CONFIDENTIAL                                                                                                                                                                   DEF000133
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 41 of 61 PageID 1260




                           Critical Position Succession Review
                                           . ,_
                                            Beach




                                           ......
                                           °"'""
                                                                                                                      H   ~onroy, Ja,nes.              H


                                           ~~:=       l-------+-f--------+---1----------!--I

                                                                                                                          Pltb'nan,Ann

                                           ~.f:r.ilaler 1-------+-f--------+--1--
                                                                              ~''""_·c_h_
                                                                                        a,_
                                                                                          1y                                                   -1--1
                                                                                                                          ~.Paul




                                                                                                                          ,<rktldt, Eijlto
                                                                                                                           .ioncur,rtona




                       I                                                                                          I

                       I   ,ttttntkln Ni t: Uklll,ood lh&lthtl~ fHJ ltflt ttltOJV,lnlu...,, HOT!:
                           lMnt ~ l'.!a!!: organiuUorl ONy.
                                                                                                    ~mitt   for
                                                                                                                  I
                                                                                                                                             Priv•t•   &   Confidential   ID




               High Risk: Known concerns are being addressed, but there are high expectations that
               the individual may leave the organization/position will become vacant within a known
               timeline
               Medium Risk: A retention/leadership transition plan is being updated to address
               current situation/need
               Low Risk: There is no evidence that retention/imminent vacancy is a concern




                                                                                                                                                                                  10


CONFIDENTIAL                                                                                                                                                                   DEF000134
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 42 of 61 PageID 1261




                       Critical Position Succession Review


                       Cfllk:II       VP PrciduetManag1mentClobll               VP Productl.lanagement,Globll                       VP ProductManagementClilbebtl     VP ProductMln1gemtnt, ~on
                       ~                         surg,Ky                                Otthopud~                                                    <:::art                     Care



                                                                                                                                                                L ~.Ronnie


                       ~:=                                                       ~n, Ann
                                     1-- - - - - - --+ --1 - - - - - - --1 ,---- t-
                                                                                 p.r,
                                                                                    - ,o,-
                                                                                         , J-
                                                                                            ,m-
                                                                                                          L Pittman, Ann
                                                                                              ,.- - - - +-H-+-- - - - - - -+ -t

                                                                                                                                   ~c1nt,    Sl.ve

                       RMCty Lllef   1-- - - - - - --+ --t - - - - - - --l e-- t-
                                                                               pc-',r_
                                                                                     ts,_
                                                                                        Ch_rl_
                                                                                             oty                                                               +--·f---------+--l
                        I.JyrsJ


                                                                                                                             L     ~"11n1,   htt                L 1Ev.n1,, Jelf

                                                                                                                                                               U P,SY!hvan, Bwry                   .
                        -·
                        ..........   Varde,8hobh•                                                                                   ~.Gu.lUYO                       ~arde, lhobNI
                                                                                                                                   '5{tvensoo,coun:ney
                       )(o,n•l



                                                        MY;"'"    noc.   lor•~ ..,.,,_,.                                                 I
                         1t1t11111fon Ntlc: Uk.a-d that tht lncl 'l4cll.lat IIIIY tNN• th organ lulon. HOT!:
                         W.. I ~ 'l!!I!! erpnlutkln ody.
                                                                                                               lditll'tlt/   for
                                                                                                                                         I
                                                                                                                                                                           Privat, & Conl\denUal       11




           High Risk: Known concerns are being addressed, but there are high expectations that
           the individual may leave the organization/position will become vacant within a known
           timeline
           Medium Risk: A retention/leadership transition plan is being updated to address
           current situation/need
               Low Risk: There is no evidence that retention/imminent vacancy is a concern




                                                                                                                                                                                                               11


CONFIDENTIAL                                                                                                                                                                                                DEF000135
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 43 of 61 PageID 1262




                       Critical Position Succession Review


                                                                         ·-
                                                                         """'

                                                                         c,-a1Pqs,bon                            VP 0U•lty Ops




                                                                                                                                    I
                                                                         _,,...
                                                                         0·1'n101}




                                                                         ,_,_
                                                                          t•Jr,s)




                                                                         RN:ryfll.wn
                                                                         U,n}


                                                                         .......
                                                                          MidilB (Syfl •}




                                                      MY:•   •n nor- lor .,.,._ tlell,wt ,O,,..
                        11:0,Mlo n Nt k: Ukalhood hi t 'ltlt Incl-Mull ,na,   wn,   th• oroanl utlofl . NO T!:   ktlll'II'/   Jot
                        w.nt ~ X2M! •rval"llutklrl ONJ.

                                                                                                                                        Private   &   ConfiMnHal   12




               High Risk: Known concerns are being addressed, but there are high expectations that
               the individual may leave the organization/position will become vacant within a known
               timeline
               Medium Risk: A retention/leadership transition plan is being updated to address
               current situation/need
               Low Risk: There is no evidence that retention/imminent vacancy is a concern




                                                                                                                                                                           12


CONFIDENTIAL                                                                                                                                                            DEF000136
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 44 of 61 PageID 1263




                  Emerging Leaders
                         EmplO)'ff            Title(Band)                         L•ader

                         Chris1ine Phillips   Tech Ops Sustaining Eng Manager     Jose Gonzalez
                                              (30)

                         ldawallis lrizaary   Manufact\J!ing Manager (30)         Jose Gonzalez


                         Josie Mendoz         ~ply Chain Manoger (31)             John Lynch

                         K.atti&Mojica        Planning Manager (31)               John Lynch

                         EJro Kawada          Project Manager (30)                Eduardo Baez

                         Fiona Moncur         Senior Mllnoger Ltecycle            Eduardo S....z
                                              Managemeot (31)

                         Gustavo Lugo         Manager NPI and L~ecycle            Eduardo Baez
                                              Managerneot (30)

                         Courtney Stevenson   Llfecyclo Manager lnsuin Delivery   Eduardo Baez
                                              (30)
                         Shobha Verde         Director Program and Project        Mil<o/>Jleva
                                              Manager (-40 )




                                                                                                   13




                                                                                                           13



CONFIDENTIAL                                                                                            DEF000137
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 45 of 61 PageID 1264




                 Talent Priorities

                                    Priorities                                          Key Questions                           2015 Targeted Talent Actions

                 Fa< us on m Olo'f'm l'nt of to~fll btt wu n Qua lity   Wh ;itare rht Ops ,md C~nlitl; rolits th.I t M- c;;in
                 and Suppl-, Clioln to bulk/ cross ftmClkJMI            fflr:i1t fot dewlopmtntal .n dgnmeou 7
                 bteadt/1 of e11pcrknces




                 al/Md rnd.ro~d Suppif Cboln L1odtri                    FOaJs on l'T'IOW rMnt of kfy t~ent to cross-
                                                                        sq mcnl, !unction MKt r('1ion roles .
                                                                           Do our pipt: ~ lnc crpor. te this typ e or
                                                                           mo~rrwnl f0t au, top laltnt?
                                                                           W~t ~de\Clop mcnt.11" roles ind expetitnces
                                                                           do our pipellne t.alent ;i,.,d enwrsJna roles
                                                                           need 10 ensure we :icceler.ate thtm Into our
                                                                           crilialrolrs,
                                                                           Do wt haw. c,on.functional Ultnl
                                                                           repr""nlfd inOl.lfpipelinti7
                 con tinue ~ focus on d~ty with strOll{I                llow do Wt! de"" impr01oemcnt within the
                 tmphn sls oo won ~n o/ld Afri<.cn Americas at          dM!:rsity ol ourplp~lnes7
                 DireCJorl~ I                                              Whtre do we nttd to focus on pr0~11w
                                                                           utcrrul hirlns 10 cnu,rc.,. incr1H11
                                                                           dlvenityrrpreant»tk:Jn7
                                                                           Alt the Ulcnl ~ idmtllled lnour AODTlisl
                                                                           incl!Jde din OOf pipdffl7
                                                                           Act wt .ll)flltopri:ittly Wt!Cl'lil'la our dM!'Sf'
                                                                           talt'n! withi n out p~ lo cti.a lltng t .aind
                                                                           accelerate thtlrdMopment?




                                                                                                                                                               "




                                                                                                                                                                      14


CONFIDENTIAL                                                                                                                                                       DEF000138
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 46 of 61 PageID 1265




                  Back-up




                                                                                   15


CONFIDENTIAL                                                                    DEF000139
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 47 of 61 PageID 1266




                   Accelerated Development of Diverse Talent



                 EMPLOYEE          POSITION                         SPONSOR             Supv


                 Kathy Vigue       ""' M,.G tNCilNtctRING ""''"     tcdUllrdo   tlaez   Jose oonz.&1ez.


                 Christy Do rris   DIRECTOR PRODUCT MANA GEMENT     Marl< Benson        cduardol   open VP S&D


                 Poul• Shepherd    PLANT MANA GER                   Andreas Ruehe       Andreas Krertz


                 Deborah Coburn    OCF WEST SC PLANNING MAN.t.GER   Jose Gonza lez      an Galston




                                                                                                                 "




                                                                                                                        16


CONFIDENTIAL                                                                                                         DEF000140
    Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 48 of 61 PageID 1267
                                                                                           -. ···-              ~
                                                                                                                .-··--
                                                                                                                    : . . -
                                                                                           .                      - .           .    .·    .
                                                                                               .. '             ':'_,. ,' -.:. ·'·   ' ., .. c;.•.....
                                                                                               ~

                                                            ANN PITTMAN
                            SR. DIRECTOR NPI &
            Job Title                                        Position Grade         I 41
                            LCM
                            6094-Johnson & Johnson
           Company                                               Location           I US076 Centurion
                            Vision Care, Inc.      _
                                                                 Type of
          International     No                          I     International
           Assignee?                                            Assignee                                    1

   f- H ome    c oun t ry                                     Host Country
                                                                         .,~:r__..j...                  _
                                                                                  1
                                                             Time in Current
     Current Manager I JAMES CONROY                                                   2.75
                                                                Position
                                                                                     33 year(s), o
      Retention Risk        I Low                              J&J Tenure
                                                                                     month(s), 6 day(s)
                                                                                     Director 2,
                                                                                     Production Plan/
                                                                                     Sched - Ready Now
          Language(s)       I English                           Target Job           (0-12 months)
                                                                                     - Ready Now (0-12
                                                                                     months)

     R~loca~;;;; Sh~'1____                  _           I   Reloca~;/:i,- Long J_                           L                                            I
    Key Considerations: V\/here does the business see Ann's next role vs her needs? Can Ann adapt to roles outsid;;;-1
    Vision Care?                                                                                                                                 - -·    I

    CONSUMER MEDTECH PLAN DIRECTOR - JOHN                             Ready Now (0-12 months)
    STANGO (166359)
    VP, CLS, GLOBAL DISTRIBUTION OPERATIONS -                         Ready Now (0-12 months)
    EDUARDO BAEZ-TORO (156729)
    VP, PRODUCT MANAGEMENT- DCF - MICHAEL                             Ready Now (0-12 months)
    ALLEVA (186684)
    VP STRATEGY & DEPLOYMENT DCNC- ELAINE                             Ready Later (1-3 years)
    THIBODEAU (11000802)




            Successfully launched Beauty, 1 month early; DD Presby, 1 month early, Oasys Extended Wear, on schedule.
     1.     Launched new pack size for 1 DMoist Astig (90 packs) early; launched new trial pack (1 Op RX) for Beauty in Japan,
            on schedule. Prog_ressed NP through GNPP stage gates: Refine, Trito~ A. Atlas A to support 2016/17 launches.
            Strong Credo scores (led department). Successfully engineered new role for D. Zanini for an international
     2.     assignment in Ireland. Placed P.Jurczynski in developmental role in GSM (subsequently promoted to Dir in GSM).
            Promoted K.Butlerto Sr. LCM with expanded role. Promoted J.\1\/hite t~ Sr. NPI Proj Mgr
            Led cross-functional team to develop and implement a 3 year Portfolio/SKU strategy that delivers the Strategic Plan
     3.     and optimizes capital spend in MAKE/CLS. Approved through J&J CLS organization and Consumer Med Tech
            leadership.
                                                                                                                   -----·-----·

                                                                 rf      DEPos,r,oN ~
                                                               8~
CONFIDENTIAL                                                  ,1 to/101W                                                                          DEF000740
                                                                                           a
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 49 of 61 PageID 1268

                                                                                    .
                                                                                        . -----              ~
                                                                                                             -:·-_
                                                                                                              . .. .~ .
                                                                                                                    .
                                                                                                                        -   .   .         .


                                                                                        .•   _.                '_   ~- -_   -       ••   - .   C   •   .. .




    I        Led cross-functional team to align on rationalization and portfolio optimization.
    ~·       Included in Demand Boot Camp and BP
             Successfully launched Rejuvenation (Beauty), 1 month early; DD Presby (Lucy), 1 month early; Oasys Extended      j
             Wear, on schedule. Also launched new pack size for 1 DMoist for Astig, ahead of schedule and introduced the 10
     5
         ·   pack trial package in Japan for Beauty products. Progressed NP projects through GNPP stage gates on schedule
                                                                                                                              1
                                                                                                                                                              I
             (Triton A, Atlas A, Refine)                                                                                  ---j
         ·   Moved EE into the role in September for an 18-24 month rotation. (PJurczynski).
                                                                                                                                                              I
             ===-----------                              -----                                    -----=miii.iaRmmemaiis




             DIRECTOR NPI OPS READINESS &                            J&J: VISTAKON USA
      ______ INTEGRATIO~---------
    2013
      ______
             DIRECTOR LIFECYCLE
             _+M
               -A-
                 NA
                  _G_ E_
                       M_E_
                          N_T---------+-JJ
                                         _&&
                                           _JJ_
                                              :. V
                                                 '!_ll_
                                                      s_
                                                       TT
                                                        A
                                                        ~K~
                                                          OQ_
                                                            N~-uu
                                                                _s_
                                                                  AA
                                                                   _-
                                                                     --------~------------


                                                                    _-_
                                                                                                     j      -----------~
    2012       FOO DIRECTOR CONTACT LENS
         ---
    2011       GENERAL MANAGER USA       J&J: VISTAKON USA
    2010                   DIR STRATEGIC PLANNING                    J&J: VISTAKON USA                  I




CONFIDENTIAL                                                                                                                                           DEF000741
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 50 of 61 PageID 1269
                                                                                                      --
                                                                          .                           .       .   .
                                                                                                                      .
                                                                                                                          -.   ·-
                                                                                             . _· .   : -·-       .       --.- - -   ..
                                                                                           ~




                      Director NPI and LCM




               1993            Masters Degree or Equivalent   Operations Management     Massachusetts Institute of
                                                                                              Technology
               1993            Masters Degree or Equivalent     Engineering - Other     Massachusetts Institute of
                                                                                              Technology
               1983             University/Bachelors Degree    Industrial Engineering     Texas Tech University
                                        or Equivalent




CONFIDENTIAL                                                                                                                         DEF000742
     Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 51 of 61 PageID 1270


 Fro m :                       Hurst, J. Greg [VIS]
 To:                           Alleva, Mike [JJCUS]
 Sent:                         6/8/2015 9:27:56 PM
 Subject:                      Your Directs Talent Cards
 Attachm ents:                 2015ANN_PITIMAN_7860_Talent_Cards_06_08_2015 (1) .pdf;
                               2015PAUL_METIKE_7845_Talent_Cards_06_08_2015.pdf;
                               2015STEVEN_ VI NC ENT_ 103057 5_Talent_ Cards_ 06 _ 08 _2015 ( 1). pdf;
                               RONNIE_HAWfHORNE_8324_Talent_Cards_06_08_2015 (1).pdf




Mike,

Here you go!!!
Greg Hurst
Director Human Resources
J&J Vision Care, Inc.
7500 Centurion Parkway
Jacksonville, FL 32256
(904)443-3233 - office
jhurst@its.inj.com

  ........~ ~e.-<i,ow,..e, ~
   ACUVUE.
CONFIDENTIALITY NOTICE: The Subject Matter Contained Herein And Any Attachments Are Solely Intended For The Recipients And May Contain
Confidential Or Privileged Information. If You Are Not The Intended Recipient, Any Disclosure, Copying, Use Or Distribution Of The Information Included
In This Message And Any Attachments Is Prohibited. If You Have Received This Message In Error, Please Notify Us By Reply Email And Delete This
Message And Any Attachments Immediately.




                                                                                                                      f      DEPOSITION
                                                                                                                      ij   r» IEXHIBIT / _
                                                                                                                      ~ LM (-e»"tt_: 'iC'
                                                                                                                      ~ 0 ,-{ ~    ~reJ
CONFIDENTIAL                                                                                                                                DEF000156
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 52 of 61 PageID 1271
                                                                                            ..---                    . -----
                                                                                                                     ~    .
                                                                                                    .   -·   -   .        . - - -- ~ - . -·
                                                                                       ·~·,,:y··                                              ·.
                                                                                       •,




                                                            ANN PITTMAN
          Job Title           DIRECTOR NPI & LCM             Position Grade       41
    >---------------,,------------+--------+---------I
                      6094-Johnson & Johnson            I
          Company             Vision Care, Inc. Legal           Location          US076 Centurion
                              Entity                    L                     _
       International
                          False
                                                        I        Type of
                                                              International
        Assignee?
      Hom_e_C_o_u_n_t-
                     ry--1-------------t                      H~:~::--
                                                                     :e-
                                                                       tr_y_-+-_
                                                             Time in Current
     Current Manager          MICHAEL R ALLEVA                                    2
                               _________ ¥
                                                                Position _
                                                                                  32 year(s}, 3
       Retention Risk
                               ---------t-----
                              Low                              J&J Tenure
                                                                                  month(s1_4 day(sl_
                                                                                  Director 2,
                                                                                  Production Plan/
                                                                                  Sched - Ready Now
      - Language(s)   JngUsh                            [__   ~arget Job--
                                                                                  (0-12 months)
                                                                                  - Ready Now (0-12
                                                                                  months)
     Relocation - Short   I                             I   Relocation - Long
            Tom                                         I
                                                       Tom
                                              -~ --------~-------~---------,
      Key Question: Where does the business see Ann's next role vs her needs? Can Ann adapt to roles outside of Vision
    Care?




     1.   Successfully lead team to launch 4 new products in Vision Care. First NP launches in Franchise in several years.
          Lead cross functional team in collaboration with MD&D to develop and implement a new organization model to
     2
      ·   streamline how the Franchise commercializes new products.
          Collaborated with Global Marketing to create a developmental role in Marketing for a high potential SC candidate.
     3
      ·   Moved EE into the role in September for an 18-24 month rotation. (PJurczynski).
                                                           ------~-~--~--------------;
          Delivered new pack size for Mojito (1 Day Acuvue Moist for Astigmatism) to support incremental NTS for 2014.
     4
      ·   Enabled $2.SMM. Launched 1 Quarter early; original plan was 2015.




CONFIDENTIAL                                                                                                                            DEF000157
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 53 of 61 PageID 1272
                                                                                                 -----            ..
                                                                                                                  ~
                                                                                                                  ----
                                                                                        .
                                                                                            '                     .. .·- .. -·.·-· . -· .
                                                                                                  .               .   .,, -, :-- ··: .... c   . --·· -·   -- : ·.: .,   '"


                                                                                                -·-                       , ..




    , Improve Exposure to MD&D
    tadership




            DIRECTOR NPI OPS READINESS &
                                         J&J: VISTAKON USA
            INTEGRATION
    -------+-----------------------------,-----------
            DIRECTOR LIFECYCLE
                                         J&J: VISTAKON USA
    E~      MANAGEMENT
                       FOO DIRECTOR CONTACT LENS
    ~        ----+--
    2011               GENERAL MANAGER USA
                       DIR STRATEGIC PLANNING




                       Director NPI and LCM
    f---------+------------------+--
                                                                      J&J Vision Care                        I Jacksonville, FL


      --------+-----------------




                                                                         Operations Management           IMassachusetts Institute of
                                                                                                                Technology
   ~-           1993             I Masters Degree or Equiva--le_n...,t---E-ng-i-ne_e_ri--ng - Other      tMassachusetts -i;;-stitute of
    ~-----                       ~--------                                  -----------t--                                 Technology
    L___        1983             J~~~rsi~~~~~:~fe~tDeg_r_e_
                                                          e           __1n_d_u_
                                                                              st_n_
                                                                                  a_1 ~-
                                                                                       ng_i_
                                                                                           neen_·n_g__l_~_
                                                                                                         e_
                                                                                                          xa_s__
                                                                                                               T_ec_h_u
                                                                                                                      _ nive:ity




CONFIDENTIAL                                                                                                                                                     DEF000158
    Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 54 of 61 PageID 1273



                                                                                                ~ ~

                                                   MICHAEL R ALLEVA
   -----· --------y-- -----------~----------,----·----
   ___
                 .            1vP. PRooucT
     Job Title __ I MANAGEMENT- DCF
                                                      I           ..
                                                               Pos1t1on Grade
                                                                              I 50                                 II i~r
                                                                                                              --r-- -· ·--· ---- ·-·--,

                                                                                                                      fi,~.
                                                                                                                                              ..    -:!,.,~1~::
                                                                                                                                                            rc,n~ll         l
                              I                       l                                                            I   z·     "''4                          ~--1•           I



         Cof!'pany ~   , 6097-Lifesc~~-~--~oca~
                              I                                                           IUS011 W~yne ---f·I •·.;.,"!it
                                                                                                                    .f'...                                   {i?ril'.· I
                                                                                                                                                          -.' "--V
                                                                                                                              ·.?·.·r
                                                                                                                                    ···.·..
                                                Type of
       International    IN                I n t ernat·1ona 1                                                           c~s·
                                                                                                                   I ~~.                                       ·: ··rs'.-t: I
            .
        A ssrqneei
   __________
                  ?        o
                     __J___________     __ Assignee·                                         -------i \'"':        1 t=;;;;c.

                                                                                                                            ··-
                                                                                                                                  .:.:.7..
                                                                                                                                     -¼
                                                                                                                                                                      1·.
       Home Country
   --;,urrent ~ana~~r
                              i
                              IMARK BENSON
                                                  _....         Host Country
                                                               Tjrne ;n cwent~.08               --------1              .~.1.. ~"
                                                                                                                       ?';:"':"'                          - •.      ,J
                                                                                                                                                                        ·



                                   ------+
                                                                       Position                                         ·-----                     -~· __ ::i..

                                                                                         -r~~~h~s\~\32
                                  ---                                                           ---                I

   _Retention Risk~                                               J&J Tenure                            day(~
   __La~~age(s)               L___                                    Target Job          I                        i
     Relocation - Short
           Term
                              I
                                      1                       Relocation - Long
                                                                    Term
                                                                                          !Yes
                                                                                            North America
    Key Considerations: can Mike accelerate results of Vision care through enabling the Supply Chain and expanding
                                                                                                                   I                                                        I
                                                                                                                                                                            I
    capacity for growth?
   !:!'!!!! ~!!!lm!' !~ !!m
    SUec
       eE."sio.n R:f




                                                                  I           .., JENNIFER DUBORD (64730)
                                                                              PATRICK MCCANN (64298)                                                                        I
    Ready Now Successors:               Total#:           4
                                                                                  I
                                                                       Names: RONNIE HAWTHORNE (8324)                                                                       I
                                                                  i----               ANN PITTMAN (7860)                                                                    !
    Ready Later Successors:                                                       I
                                                                  ~es: JEFFREY BARGEMANN (194481)                                                  ----~
                                                                                                                                                                            I
    Benc_!_l_~!ength:                                                                                                                              -.-
                                                                                                                                                     --
                                                                                                                                                      ---_-          __J
      ~~~iESi¥°'"t.C'i3~




                                                              __..]I                                                                                               __,I


                                                                                            I     DEPOSITION

                                                                                            I wf-e{l: :r
CONFIDENTIAL                                                                                I   1b-1~rt.~                                                     DEF000187
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 55 of 61 PageID 1274
    ...,




      Senior leader for Vision Care.                        I
      Member of SCL T, GCL T, GMB         I   In Progress   I                                                      Jun
                                                                                                                         22    5 3 45
                                                                                                                           · ~~ · :      I
    . -------------,1
      and lnnivation Council



      E2E f t     t t d   I      t
                                                       1--------
                                                            I
                                                                                    Council                    1

                                                                                    ~=~~~~~/~i~ft~v~C~.ouQhl,-----------:-1

           u ure s a e eve opmen              I n p rogresj_
                                                          s
                                                                                    identify new value
                                                                                    opportunities and          I   Jun 9, 2015, 12:23
                                                                                                                           PM

    ~-----------!-------                  I                                         ~~~~:r:~~iti~~thto --t--------------l
    1
      Senior leader for Vision Care.
      Member of SCL T, GCL T, GMB
                                          I
                                     In Progress
                                                            I                       Member of SCLT, GMB,
                                                                                    GCL T and Innovation
                                                                                                               I
                                                                                                            Feb 3, 2015, 7:48 AM
      and lnnivation Council                                I                       Council               '




    ____________ TW./V VP FRANCHISE OPS DEV (FOO)                    J&J: VISTAKON USA
                                                                     ----------------,-----
                                                                                       J                                            --,
                         I                                           J&J: J&J WORLD                        I                                     '
    2012
    _________ JSR DIR OPERATIONS READINESS
              _j_________________                                    HEADQUARTERS USA
                                                                      --------------- j------------                                              I
                                                                                                                                                 I
                                                                    I                  I    I
     2008                    General Manager - _GBSC lfW'! External/ , J&J: CENTOCOR INC ,  ,
    ________                 Internal Manutactunnqoperauons     __ ------------~-----------J
     2006             iEXEC DIR PROCESS /PROJECT                     JM CENTOCOR USA                       I                                     i

     2004                    ;;;;~~ii;~~~~;~~~~CEss_                 J&J   CENTOCOR USA                J____ _ J
                             W./V VP Franchise Ops                   J&J Vision Care                       ,                                         I
     2002               foirector Of Process Excellence          lHERMO ELECTRON                         ~                ----~
     2001      ----~ector Of Manufacturing                           SABERT CORP_____                      '-----------~
     2000
                   ~usiness Leader, Pharma Packaging
                    SBU
                                                                     ALLIED SIGNAU
                                                                     HONEYWELL
                                                                                                         II
    --------- ------                                                 ----------- ----------------
     1995                    Plant Manager                           3M COMPANY




                                      1
                                             Master of Business
                                            Administration (MBA)
                                         niversity/Bachelors Degree I
                                                                                    Marketing

                                                                           Chemical Engineering
                                                                                                         +     Lehigh University

                                                                                                               Drexel University        !I
                                                                                                                                             I
    --                ---            ..J__      or Equivalent       I
                                                                   _j_          ,                         I
                                                                                                         J..                            j




CONFIDENTIAL                                                                                                                       DEF000188
    Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 56 of 61 PageID 1275



From:                    Alleva, Mike [JJCUS]
To:                      Benson, Mark [DCNC]
Sent:                    7/4/2015 2:16:06 PM
Subject:                 Re: Candidate Interview Confirmation (Consumer MedTech Plan Leader)




Got it! When I last discussed feedback from succession planning with her, she was interested in planning as a
preferred next step. But she wants a VP role.

My advice to her was to think less about title, and focus on the preferred position. The title will come as an outcome
of good results and leadership.

I'll let you know what I find out.

Regards,
Mike


Sent from my iPhone

On Jul 4, 2015, at 8:20 AM, Benson, Mark [DC/VC] <MBenson8@its.jnj.com> wrote:

Thanks- note, I do not want her to apply - we need talent that is really interested and positive about the position from
the start - so too late now. But am interested given her career and potential next steps what is her optimum path from
here - Mark

Sent from my iPhone

On Jul 4, 2015, at 1 :04 PM, Alleva, Mike [JJCUS] <MALLEVAl@its.jnj.com> wrote:

Mark I will find out and let you know.

Regards
Mike


Sent from my iPhone

On Jul 4, 2015, at 6:19 AM, Benson, Mark [DC/VC] <MBenson8@its.jnj.com> wrote:

Mike-will finalize interview panel on Mon with Scott. This email was more in connection with Ann's response - I
thought she was very interested in this position - no problem if she's not - just wondering what changed her mind -
Mark

From: Alleva, Mike [JJCUSJ
Sent: Friday, July 03, 2015 4:39 PM
To: Benson, Mark [DCNC]
Subject: Re: Candidate Interview Confirmation (Consumer MedTech Plan Leader)                   f     DEPOSITION

Thanks Mark. I'll gladly help with the interviews if you need me!
                                                                                               ~
                                                                                               §   a, 1-ev0-..--
                                                                                                       EXHIBIT     o<'
                                                                                                                   0

Regards,
                                                                                               I , o,tb 1._"gh)
                                                                                                                   DEF000181
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 57 of 61 PageID 1276

Mike



Sent from my iPhone

On Jul 3, 2015, at 4:01 PM, Benson, Mark [DCN C] <MBenson8@ its.jnj.com> wr ote:

FYI - Mark


From: Palma, Louis [JJCUS]
Sent: Thursday, July 02, 2015 9:05 AM
To: Benson, Mark [DCNC]; Thorpe, Dionne L. [DC/VC]
Cc: Montemurno, Scott [CRDUS]
Subject: RE: Candidate Interview Confirmation (Consumer MedTech Plan Leader)

Mark,

Ann Pittman has let me know that she will not pursue the opportunity at this time.

Have a great holiday weekend,
Lou

From: Palma, Louis [JJCUS]
Sent: Wednesday, July 01, 201510:05AM
To: Benson, Mark [DC/VC]; Thorpe, Dionne L. [DC/VC]
Cc: Montemurno, Scott [CRDUS]; Palma, Louis [JJCUS]
Subject: RE: Candidate Interview Confirmation (Consumer MedTech Plan Leader)

Mark,

I tried Ann Pittman previously but did not hear back. I will try her again this morning.

The only other applicants so far are individuals that do not meet the minimum requirements for the role.

Regards,
Lou

From: Benson, Mark [DC/VC]
Sent: Tuesday, June 30, 2015 5:25 PM
To: Palma, Louis [JJCUS]; Thorpe, Dionne L. [DC/VC]
Cc: Montemurno, Scott [CRDUSJ
Subject: RE: Candidate Interview Confirmation (Consumer MedTech Plan Leader)

Louis - Ann Pittman also expressed an interest - can you double check directly with her if she will apply.

Am I reading this correct in that, other than those below, who have all contacted me directly we have no new/
additional applicants for the position? That is extremely disappointing for such a good opportunity.

At this point I can confirm that I would want to set up interviews for John Stango, Christy Dorris and Tony Verbeck.
Will confirm the others

Am available next Tues/ Weds in Bridgewater or NB - Dionne can advise.

Scott - let me know when we can discuss the interview team and briefing.

Mark




CONFIDENTIAL                                                                                                  DEF000182
   Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 58 of 61 PageID 1277


From: Palma, Louis [JJCUS]
Sent: Monday, June 29, 2015 2:28 PM
To: Benson, Mark [DC/VC]
Cc: Palma, Louis [JJCUS]; Montemurno, Scott [CRDUS]
Subject: Candidate Interview Confirmation (Consumer MedTech Plan Leader)

Mark,

As we work with Dionne to coordinate interviews with candidates I want to confirm that the four internals who
completed their online applications are the four you would like to continue moving forward with. If one of these
individuals will not be included or if you are expecting another internal to express interest please let me know.

Currently Tony Verbeck, John Stango, Donal Moloney and Christy Dorris have completed their bids and will be
included on the interview slate.

Additionally, one new internal has applied - Carl Flatley- and his resume is also attached.

Lou Palma
Manager, Talent Acquisition - Medical Devices
Harmony I Consistency I Learner I Analytical I Achiever

Johnson & Johnson Talent Acquisition
0: 732.524.65251 E: lpalma9@its.jnj.com    IF·   866.931.5105
jobs.jnj.com

Click Here To Join The J&J Talent Community!




CONFIDENTIAL                                                                                                   DEF000183
     Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 59 of 61 PageID 1278


 From:                   Pittman, Ann [VIS]
 To:                     Alleva, Mike [JJCUS]
 Sent:                   10/30/2015 12:29:23 PM
 Subject:                RE: Your Replacement




ok

From: Alleva, Mike [JJCUS]
Sent: Friday, October 30, 2015 8:29 AM
To: Pittman, Ann [VIS]
Subject: RE: Your Replacement

I'll call you around 9:45?

From: Pittman, Ann [VIS]
Sent: Thursday, October 29, 2015 4:11 PM
To: Alleva, Mike [JJCUS]
Subject: Your Replacement

I know you cannot tell me who is on the slate. Since you and I have had several conversations about me wanting to
move to the next level and that your role opening up is a logical opportunity. I would like to think I am being considered
for the role.




Ann Pittman
Director NPI/LCM
Consumer MedTech, Product Management
(904)443-3831 (Office)
(904)612-5966 (Cell)
apittman@its.jnj.com




CONFIDENTIALITY NOTICE: The Subject Matter Contained Herein And Any Attachments Are Solely Intended For
The Recipients And May Contain Confidential Or Privileged Information. If You Are Not The Intended Recipient, Any
Disclosure, Copying, Use Or Distribution Of The Information Included In This Message And Any Attachments Is
Prohibited. If You Have Received This Message In Error, Please Notify Us By Reply Email And Delete This Message
And Any Attachments Immediately.




                                    ij   DEPOSITION
                                    ! Q EXHIBIT ...,q1
                                    SzL~     __:..: 1
                                    i ({yj(,{gµ

CONFIDENTIAL                                                                                                    DEF001068
       Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 60 of 61 PageID 1279


 From:                Alleva, Mike [JJCUS]
 To:                  Montemurno, Scott [JJCUS]
 Sent:                11/16/2015 3:46:01 PM
 Subject:             Copy of Debrief Tool.xlsx
 Attachments:         Copy of Debrief Tool.xlsx




Here's mine!

Mike




                                                                   I   DEPOSITION
                                                                  i a.llvl\
                                                                  0
                                                                     lEXHIBIT_ ( O

                                                                  i ~ft>1t


CONFIDENTIAL                                                                         DEF000875
      Case 3:17-cv-00645-MMH-JBT Document 24-2 Filed 02/15/19 Page 61 of 61 PageID 1280




                              A             I    B    cl    D     I~                             F             Id      H

      1                           VP Product Management, Vison Care
      2                                                                         Candidate
      3             C<1!;!abilm:l~x~rj~n§i!:    Quin!i)'. TrQUli!:1   Jim Conroy       Ronnie   Hawthorne           Comments
      4   Broad SC hperience                                   3                 3               1
      5   Proven Track Record of NPI Delivery                  1                 3               5
      6   Talent and Org Development                           ?                 3               5
      ?   Stntegic Thinkina                                    5                 3               3
      B   Commerlc;rl and R&D Collaboration                    5                 5               5
      9   Upw;ard Potential                                    3                 5               5
     10                                              3.666666667       4.333333333               3.666666667
     11
     12                Ratin,: System
     13                   I• Low
     14                 3= Medium
     15                   S • Hi.11:h
     16
     17
     18
     19




CONFIDENTIAL                                                                                                                   DEF000876
